Exhibit 10.2

 

 

 

 

LOAN AND SECURITY AGREEMENT

 

 

among

 

 

PENNYMAC LOAN SERVICES, LLC, as lender (“Lender”)

 

 

and

 

 

PENNYMAC HOLDINGS, LLC, as borrower (“Borrower”)

 

 

(Portfolio Excess Spread)

 

 

 

 

Dated as of April 30, 2015

 

 



 

 

 

 

 

TABLE OF CONTENTS

 

Page

ARTICLE I DEFINITIONS 1     Section 1.01          Certain Defined Terms. 1
Section 1.02          Other Defined Terms. 11     ARTICLE II GENERAL TERMS 11  
  Section 2.01          Loan. 11 Section 2.02          Procedure for Borrowing.
12 Section 2.03          Repayment and Prepayment of Principal. 12 Section
2.04          Interest. 12 Section 2.05          Borrowing Base Deficiencies. 13
Section 2.06          Payment Procedure. 13 Section 2.07          Application of
Payments. 13 Section 2.08          Intentionally Omitted. 14 Section
2.09          Recourse. 14 Section 2.10          Requirements of Law. 14 Section
2.11          Taxes. 16 Section 2.12          Indemnity. 17 Section
2.13          Intentionally Omitted. 17 Section 2.14          Dedicated
Accounts. 17 Section 2.15          Additional Participation Agreements. 17
Section 2.16          Intentionally Omitted. 17 Section
2.17          Intentionally Omitted. 17 Section 2.18          Repledge
Collateral. 17     ARTICLE III REPRESENTATIONS AND WARRANTIES 18     Section
3.01          Borrower Existence. 18 Section 3.02          Licenses. 18 Section
3.03          Power. 18 Section 3.04          Due Authorization. 18 Section
3.05          Financial Statements. 18 Section 3.06          No Event of
Default. 19 Section 3.07          Solvency. 19 Section 3.08          No
Conflicts. 19 Section 3.09          True and Complete Disclosure. 19 Section
3.10          Approvals. 19 Section 3.11          Litigation. 19 Section
3.12          Material Adverse Change. 20 Section 3.13          Ownership. 20

 



i

 

 

Section 3.14          Intentionally Omitted. 20 Section 3.15          Taxes. 20
Section 3.16          Investment Company. 20 Section 3.17          Chief
Executive Office; Jurisdiction of Organization. 21 Section
3.18          Location of Books and Records. 21 Section
3.19          Intentionally Omitted. 21 Section 3.20          ERISA. 21 Section
3.21          Financing of Assets. 21 Section 3.22          Agreements. 21
Section 3.23          Intentionally Omitted. 21 Section
3.24          Intentionally Omitted. 21 Section 3.25          No Reliance. 21
Section 3.26          Plan Assets. 22 Section 3.27          No Prohibited
Persons. 22     ARTICLE IV Collateral Security 22     Section
4.01          Collateral; Security Interest. 22 Section 4.02          Further
Documentation. 23 Section 4.03          Intentionally Omitted 23 Section
4.04          Intentionally Omitted 24 Section 4.05          Intentionally
Omitted 24 Section 4.06          Changes in Locations, Name, etc. 24 Section
4.07          Lender’s Appointment as Attorney-in-Fact. 25 Section
4.08          Intentionally Omitted. 26 Section 4.09          Proceeds. 26
Section 4.10          Remedies. 26 Section 4.11          Limitation on Duties
Regarding Preservation of Collateral. 27 Section 4.12          Powers Coupled
with an Interest. 27 Section 4.13          Release of Security Interest. 27
Section 4.14          Reinstatement. 27 Section 4.15          Subordination. 27
    ARTICLE V CONDITIONS PRECEDENT 28     Section 5.01          Initial Loan
Advance. 28 Section 5.02          Initial and Subsequent Loan Advances. 29    
ARTICLE VI COVENANTS 30     Section 6.01          Financial Covenants. 30
Section 6.02          Litigation. 30 Section 6.03          Prohibition of
Fundamental Changes. 30 Section 6.04          Intentionally Omitted. 30 Section
6.05          Intentionally Omitted. 30 Section 6.06          Intentionally
Omitted. 30

 



ii

 

 

Section 6.07          No Adverse Claims. 30 Section 6.08          Assignment. 30
Section 6.09          Security Interest. 30 Section 6.10          Records. 31
Section 6.11          Books. 31 Section 6.12          Intentionally Omitted. 31
Section 6.13          Material Change in Business. 31 Section
6.14          Intentionally Omitted. 31 Section 6.15          Intentionally
Omitted. 31 Section 6.16          Applicable Law. 31 Section
6.17          Existence. 31 Section 6.18          Chief Executive Office;
Jurisdiction of Organization. 31 Section 6.19          Taxes. 32 Section
6.20          Transactions with Affiliates. 32 Section 6.21          Guarantees.
32 Section 6.22          Indebtedness. 32 Section 6.23          Intentionally
Omitted. 32 Section 6.24          True and Correct Information. 32 Section
6.25          Intentionally Omitted. 32 Section 6.26          Intentionally
Omitted. 32 Section 6.27          No Pledge. 32 Section
6.28          Intentionally Omitted. 33 Section 6.29          Plan Assets. 33
Section 6.30          Sharing of Information. 33 Section 6.31          No
Modification of the Participation Agreements. 33     ARTICLE VII DEFAULTS/RIGHTS
AND REMEDIES OF LENDER UPON DEFAULT 33     Section 7.01          Events of
Default. 33 Section 7.02          No Waiver. 35 Section 7.03          Due and
Payable. 35 Section 7.04          Fees. 35 Section 7.05          Default Rate.
35     ARTICLE VIII ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS; SEPARATE ACTIONS
BY LENDER 36     Section 8.01          Entire Agreement. 36 Section
8.02          Waivers, Separate Actions by Lender. 36     ARTICLE IX SUCCESSORS
AND ASSIGNS 36     Section 9.01          Successors and Assigns. 36 Section
9.02          Participations and Transfers. 36 Section 9.03          Lender and
Participant Register. 37

 



iii

 

 

ARTICLE X MISCELLANEOUS 38     Section 10.01        Survival. 38 Section
10.02        Indemnification. 38 Section 10.03        Nonliability of Lender. 39
Section 10.04        Governing Law; Jurisdiction, Waiver of Jury Trial:  Waiver
of Damages. 39 Section 10.05        Notices. 40 Section
10.06        Severability. 41 Section 10.07        Section Headings. 41 Section
10.08        Counterparts. 41 Section 10.09        Periodic Due Diligence
Review. 41 Section 10.10        Hypothecation or Pledge of Collateral. 42
Section 10.11        Non-Confidentiality of Tax Treatment. 42 Section
10.12        Set-off. 43

Schedule 1 – Reserved

Schedule 2 – Participation Agreements and Servicing Contracts

Schedule 3 – Responsible Officers of Borrower

Exhibit A – Form of Promissory Note

Exhibit B – Form of Notice of Borrowing

 

 

 



iv

 

 

LOAN AND SECURITY AGREEMENT

This Loan and Security Agreement (as the same may be amended, modified, restated
or supplemented from time to time, this “Agreement”) is made as of April 30 2015
among PENNYMAC LOAN SERVICES, LLC, as lender (the “Lender”) and PENNYMAC
HOLDINGS, LLC, as borrower (the “Borrower”).

W I T N E S S E T H:

WHEREAS, in order to finance Portfolio Excess Spread (as defined below) owned by
Borrower from time to time, Borrower has requested and Lender has made and will
make available to Borrower a revolving credit facility in an amount not to
exceed the Maximum Loan Amount (the “Facility”). Each advance made by Lender to
Borrower pursuant to this Agreement (each, a “Loan Advance” and collectively,
the “Loan”) will be used by Borrower to finance Portfolio Excess Spread (as
defined below);

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lender and Borrower hereby agree as follows.

ARTICLE I

DEFINITIONS

Section 1.01        Certain Defined Terms. Capitalized terms used herein shall
have the indicated meanings:

“Acknowledgement Agreement” means with respect to Agency Servicing Rights, an
acknowledgement agreement in the form prescribed by Fannie Mae, Freddie Mac or
Ginnie Mae, as applicable to be executed by Lender and such Agency as a
condition to the Lender’s participating Fannie Mae, Freddie Mac or Ginnie Mae
(as the case may be) Servicing Rights to the Borrower and otherwise acceptable
to Lender in its sole discretion.

“Act” has the meaning set forth in Section 10.11(b).

“Act of Insolvency” means, with respect to any Person or its Affiliates, (i) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (ii) the seeking of the
appointment of a receiver, trustee, custodian or similar official for such party
or an Affiliate or any substantial part of the property of either; (iii) the
appointment of a receiver, conservator, or manager for such party or an
Affiliate by any governmental agency or authority having the jurisdiction to do
so; (iv) the making or offering by such party or an Affiliate of a composition
with its creditors or a general assignment for the benefit of creditors; (v) the
admission by such party or an Affiliate of such party of its inability to pay
its debts or discharge its obligations as they become due or mature; or
(vi) that any governmental authority or agency or any person, agency or entity
acting or purporting to act under governmental authority shall have taken any
action to condemn, seize or appropriate, or to assume custody or control of, all
or any substantial part of the property of such party or of any of its
Affiliates, or shall have taken any action to displace the management of such
party or of any of its Affiliates or to curtail its authority in the conduct of
the business of such party or of any of its Affiliates.



1

 

 

“Advance Date” means, subject to the satisfaction of the conditions precedent
set forth in Article V hereof, the date on which a Loan Advance is made by
Lender pursuant to Section 2.02.

“Advance Rate” means the applicable Advance Rate as provided for in the CSFB
Loan Agreement.

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code; provided, however, that in
respect of Borrower the term “Affiliate” shall include only Private National
Mortgage Acceptance Company, LLC and its wholly owned subsidiaries and in
respect of Lender the term “Affiliate” shall include only PennyMac Mortgage
Investment Trust and its wholly owned subsidiaries.

“Agency” means Freddie Mac, Fannie Mae or Ginnie Mae, as applicable.


“Agency MBS” means an MBS issued by an Agency.

“Agency Servicing Rights” means Servicing Rights of Borrower with respect to
Mortgage Loans that are subject to an Agency MBS or are owned by or administered
by an Agency.

“Agreement” means this Loan and Security Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

“Applicable Lending Office” means the “lending office” of Lender (or of an
Affiliate of Lender) designated on the signature page hereof or such other
office of Lender (or of an Affiliate of Lender) as Lender may from time to time
specify to Borrower as the office by which the Loan is to be made and/or
maintained.

“Asset” means any Participation Certificate and the related Participation
Agreement (including, for the avoidance of doubt, all Portfolio Excess Spread),
in each case, pledged to secure the Obligations hereunder as more particularly
set forth on Schedule 2.

“Asset Schedule” means a list of all Assets pledged from time to time by
Borrower to Lender, as such schedule shall be updated from time to time in
accordance with Section 2.02 hereof.

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.



2

 

“Borrower” means PennyMac Holdings, LLC or its permitted successors and assigns.

“Borrowing Base” means the aggregate Collateral Value of the Participation
Certificates pledged to Lender hereunder.

“Borrowing Base Deficiency” has the meaning set forth in Section 2.05(a).

“Business Day” means any day other than (A) a Saturday or Sunday and (B) a
public or bank holiday in New York City.

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Change in Control” means:

(A)             any transaction or event as a result of which PennyMac Mortgage
Investment Trust ceases to own, beneficially or of record, 100% of the stock of
Borrower, except with respect to an initial public offering of Borrower’s common
stock on a U.S. national securities exchange;

(B)              the sale, transfer, or other disposition of all or
substantially all of Borrower’s assets (excluding any such action taken in
connection with any securitization transaction); or

(C)              the consummation of a merger or consolidation of Borrower with
or into another entity or any other corporate reorganization, if more than 50%
of the combined voting power of the continuing or surviving entity’s stock
outstanding immediately after such merger, consolidation or such other
reorganization is owned by Persons who were not stockholders of Borrower
immediately prior to such merger, consolidation or other reorganization.

“Closing Date” means April 30, 2015.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.



3

 

“Collateral” has the meaning assigned to such term in Section 4.01(a).

“Collateral Value” means the applicable Advance Rate multiplied by either, at
Lender’s option (i) the Market Value of the Participation Certificates or (ii)
the value of such Participation Certificates as reflected in the books and
records of the Borrower.

“Commitment” means the obligation of Lender to make Loan Advances to Borrower in
an aggregate outstanding principal amount at any one time not to exceed the
Maximum Loan Amount.

“Commitment Fee” means an amount equal to Borrower’s pro rata portion of the
Commitment Fee as provided for in the CSFB Loan Agreement.

“Commitment Period” means the period from and including the Closing Date to but
not including the Termination Date or such earlier date on which the Commitment
shall have terminated pursuant to this Agreement.

“Confidential Information” has the meaning set forth in Section 10.11(b).

“CSFB” means Credit Suisse First Boston Mortgage Capital LLC, and any successor
or assign.

“CSFB Loan Agreement” means the Third Amended and Restated Loan and Security
Agreement, dated as of March 27, 2015, between CSFB, as lender, and Lender, as
borrower, as may be amended, restated, supplemented or modified from time to
time.

“CSFB Loan Documents” means the “Loan Documents” as defined in the CSFB Loan
Agreement.

“Dedicated Account” means (a) during the term of the CSFB Loan Agreement, (i) a
demand deposit account “PennyMac Loan Services, LLC in trust for Credit Suisse
First Boston Mortgage Capital LLC – Servicing Rights Dedicated Account”, which
account has been established by Lender for the purpose of holding cash proceeds
of Servicing Rights other than Agency Servicing Rights and the related
Participation Certificate for the benefit of CSFB at City National Bank and (ii)
a demand deposit account “PennyMac Loan Services, LLC in trust for Credit Suisse
First Boston Mortgage Capital LLC – GNMA Servicing Rights Dedicated Account”,
which account has been established by Lender for the purpose of holding cash
proceeds of Ginnie Mae Servicing Rights for the benefit of CSFB at City National
Bank, and (b) any time following the termination of the CSFB Loan Agreement, as
mutually agreed by the Lender and the Borrower.

“Default” means an event, condition or default that, with the giving of notice,
the passage of time, or both, would constitute an Event of Default.

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

“EO13224” has the meaning set forth in Section 3.27.



4

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business that, together with
Borrower is treated as a single employer under Section 414(b) or (c) of the Code
or solely for purposes of Section 302 of ERISA and Section 412 of the Code is
treated as single employer described in Section 414 of the Code.

“ERISA Event of Termination” means with respect to Borrower (i) with respect to
any Plan, a reportable event, as defined in Section 4043 of ERISA, as to which
the PBGC has not by regulation waived the requirement of Section 4043(a) of
ERISA that it be notified with 30 days of the occurrence of such event, or
(ii) the withdrawal of Borrower or any ERISA Affiliate thereof from a Plan
during a plan year in which it is a substantial employer, as defined in Section
4001(a)(2) of ERISA, or (iii) the failure by Borrower or any ERISA Affiliate
thereof to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA with respect to any Plan, including, without limitation,
the failure to make on or before its due date a required installment under
Section 412(m) of the Code (or Section 430(j) of the Code as amended by the
Pension Protection Act) or Section 302(e) of ERISA (or Section 303(j) of ERISA,
as amended by the Pension Protection Act), or (iv) the distribution under
Section 4041 of ERISA of a notice of intent to terminate any Plan or any action
taken by Borrower or any ERISA Affiliate thereof to terminate any plan, or
(v) the failure to meet requirements of Section 436 of the Code resulting in the
loss of qualified status under Section 401(a)(29) of the Code, or (vi) the
institution by the PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or
(vii) the receipt by Borrower or any ERISA Affiliate thereof of a notice from a
Multiemployer Plan that action of the type described in the previous clause (vi)
has been taken by the PBGC with respect to such Multiemployer Plan, or
(viii) any event or circumstance exists which may reasonably be expected to
constitute grounds for Borrower or any ERISA Affiliate thereof to incur
liability under Title IV of ERISA or under Sections 412(b) or 430(k) of the Code
with respect to any Plan.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Existing Indebtedness” has the meaning specified in Section 3.23 hereof.

“Expenses” means all present and future expenses reasonably incurred by or on
behalf of Lender in connection with the negotiation, execution or enforcement of
this Agreement or any of the other Loan Documents, and Participation Agreements,
and any amendment, supplement or other modification or waiver related hereto or
thereto, whether incurred heretofore or hereafter, which expenses shall include
the cost of title, lien, judgment and other record searches; reasonable
attorneys’ fees; any ongoing audits or due diligence costs in connection with
valuation, making of Loan Advances or determining whether a Borrowing Base
Deficiency may exist; and costs of preparing and recording any UCC financing
statements or other filings necessary to perfect the security interest created
hereby.

 

“Facility” has the meaning given to such term in the recitals to this Agreement.

 



5

 

 

“Fannie Mae” means the Federal National Mortgage Association or any successor
thereto.

 

“Fannie Mae Servicing Rights” means Servicing Rights of Borrower with respect to
Mortgage Loans owned, or that have been securitized in MBS guaranteed, by Fannie
Mae.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.

“Freddie Mac Servicing Rights” means Servicing Rights of Borrower with respect
to Mortgage Loans owned, or that have been securitized in MBS guaranteed, by
Freddie Mac.

“GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis and applied to both classification of
items and amounts, and shall include, without limitation, the official
interpretations thereof by the Financial Accounting Standards Board, its
predecessors and successors.

“Ginnie Mae” means the Government National Mortgage Association and any
successor thereto.

“Ginnie Mae Servicing Rights” means Servicing Rights of Borrower with respect to
Mortgage Loans that are subject to a mortgage-backed security guaranteed by
Ginnie Mae or are owned by or administered by Ginnie Mae.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Borrower or Lender, as
applicable.

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property. The amount of any Guarantee of a Person shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith. The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.

“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; (e) Capital Lease Obligations of such Person; (f) obligations of such
Person under repurchase agreements, sale/buy-back agreements or like
arrangements, including, without limitation, any Indebtedness arising hereunder;
(g) Indebtedness of others Guaranteed by such Person; (h) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (i) Indebtedness of general partnerships of which such
Person is a general partner and (j) with respect to clauses (a)-(i) above both
on and off balance sheet.



6

 

“Interest Payment Date” means, for as long as any Obligations shall remain owing
by Borrower to Lender, the earlier of (i) the last Business Day of the first
week in each calendar month and (ii) the Termination Date.

“Interest Period” means, the period from and including an Interest Payment Date,
up to but excluding the next Interest Payment Date.

“Interest Rate” means the applicable interest rate as provided for in the CSFB
Loan Agreement.

“Interest Statement Date” has the meaning set forth in Section 2.04.

“Laws” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.

“Lender” means PennyMac Loan Services, LLC, together with its successors, and
any assignee of and Participant or Transferee in the Loan.

“Lien” means any lien, claim, charge, restriction, pledge, security interest,
mortgage, deed of trust or other encumbrance.

“Loan” has the meaning assigned to such term in the recitals to this Agreement.

“Loan Advance” has the meaning assigned to such term in the recitals to this
Agreement.

“Loan Documents” means this Agreement, the Pricing Side Letter, the Note, the
Security Agreement, and the Participation Agreements, as each of the same may
hereafter be amended, supplemented, restated or otherwise modified from time to
time.

“Low Percentage Margin Call” has the meaning specified in Section 2.05(c)
hereof.

“Margin” means the applicable Margin as provided for in the CSFB Loan Agreement.



7

 

“Margin Call” has the meaning set forth in Section 2.05(a).

“Margin Deadlines” has the meaning set forth in Section 2.05(c).

“Market Value” means, with respect to any Asset as of any date of determination,
and without duplication, the fair market value of such Asset on such date as
reasonably determined by Lender (or an Affiliate thereof).

“Master Spread Acquisition Agreement” means that certain Amended and Restated
Master Spread Acquisition and MSR Servicing Agreement, dated as of April 30,
2015, between the Lender and the Borrower, as amended from time to time.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of Borrower or any Affiliate that is a party to any
Loan Document taken as a whole; (b) a material impairment of the ability of
Borrower or any Affiliate that is a party to any Loan Document to perform under
any Loan Document and to avoid any Event of Default; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability of any Loan
Document against Borrower or any Affiliate that is a party to any Loan Document.

“Maximum Loan Amount” means $150,000,000.

“MBS” means collateralized mortgage obligations and other mortgage-backed
securities.

“Mortgage Loan” means a mortgage loan secured by a first mortgage lien on a
one-to-four family residential property.

“Mortgaged Property” means the real property (including all improvements,
buildings, fixtures and building equipment thereon and all additions,
alterations and replacements made at any time with respect to the foregoing) and
all other collateral securing repayment of the related Mortgage Loan.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Borrower
or any ERISA Affiliate and that is covered by Title IV of ERISA.

“Non-Excluded Taxes” has the meaning set forth in Section 2.11(a).

“Note” has the meaning assigned to such term in Section 2.01(b).

“Notice of Borrowing” has the meaning assigned to such term in Section 2.02.

“Obligations” means (a) all of Borrower’s indebtedness, obligations to pay the
outstanding principal balance of the Loan, together with interest thereon on the
Termination Date, outstanding interest due on each Interest Payment Date, and
other obligations and liabilities, to Lender or its Affiliates arising under, or
in connection with, the Loan Documents, whether now existing or hereafter
arising; (b) any and all sums reasonably incurred and paid by Lender or on
behalf of Lender in order to preserve any Collateral or its interest therein;
(c) in the event of any proceeding for the collection or enforcement of any of
Borrower’s indebtedness, obligations or liabilities referred to in this
definition, the reasonable expenses of retaking, holding, collecting, preparing
for sale, selling or otherwise disposing of or realizing on any Collateral, or
of any exercise by Lender of its rights under the Loan Documents, including,
without limitation, reasonable attorneys’ fees and disbursements and court
costs; and (d) all of Borrower’s indemnity obligations to Lender pursuant to the
Loan Documents.



8

 

“OFAC” has the meaning set forth in Section 3.27.

“Other Taxes” has the meaning set forth in Section 2.11(b).

“Participant” means any Person that has purchased a participation in this
Agreement pursuant to Section 9.02.

“Participation Agreement” means each agreement, as amended from time to time,
related to Servicing Rights as more particularly set forth therein and
identified on Schedule 2 hereof.

 

“Participation Certificate” means each original participation certificate issued
and delivered in connection with the Participation Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Protection Act” means the Pension Protection Act of 2006.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee benefit or other plan established or maintained by any
Borrower or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

“Portfolio Excess Spread” means, any Portfolio Excess Spread as defined in, and
acquired by, the Borrower under the applicable Participation Agreement from time
to time.

“Pricing Side Letter” means the second amended and restated letter agreement
dated as of the Closing Date, between Lender and Borrower, as the same may be
amended from time to time.

“Proceeds” means “proceeds” as defined in Section 9-102(a)(64) of the UCC.

“Prohibited Person” has the meaning set forth in Section 3.27 hereof.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.



9

 

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Borrower, or any other person or entity with respect to the Assets
or any other Collateral.

“Register” has the meaning set forth in Section 9.02(b).

“Repledge Collateral” has the meaning assigned to such term in Section 10.10.

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other governmental
authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer or treasurer of
such Person. The Responsible Officers of Borrower as of the date hereof are
listed on Schedule 3 hereto.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Security Agreement” means that certain Security and Subordination Agreement,
dated as of December 30, 2013, between the Borrower and CSFB, as amended from
time to time.

“Servicing Contracts” means those servicing agreements described on Schedule 2
attached hereto, as amended from time to time, to which Lender is a party,
pursuant to which Lender acts as the servicer of portfolios of Mortgage Loans or
specified Mortgage Loans, and with respect to Servicing Rights, in the case of
each Servicing Contract between Borrower and an Agency, subject to an
Acknowledgement Agreement with such Agency.

“Servicing Rights” means all of the Lender’s rights and interests under any
Servicing Contract, including the rights to (a) service the Mortgage Loans that
are the subject matter of such Servicing Contract and (b) be compensated,
directly or indirectly, for doing so.

“Subordinated Debt” means, Indebtedness of Borrower (i) which is unsecured,
(ii) of which no part of the principal of such Indebtedness is required to be
paid (whether by way of mandatory sinking fund, mandatory redemption, mandatory
prepayment or otherwise) prior to the date which is one year following the
Termination Date and (iii) of which the payment of the principal of and interest
on such Indebtedness and other obligations of Borrower in respect of such
Indebtedness are subordinated to (x) the prior payment in full of the principal
of and interest (including post-petition obligations) on the Loan Advances and
(y) all other obligations and liabilities of Borrower to Lender hereunder, in
all cases, on terms and conditions approved in writing by Lender and all other
terms and conditions of which are satisfactory in form and substance to Lender.

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.



10

 

“Taxes” has the meaning assigned to such term in Section 2.11(a).

“Termination Date” means the earliest of (a) October 30, 2015; and (b) the
Obligations having become immediately due and payable pursuant to Section 7.03
of the Loan Agreement.

“Transferee” has the meaning set forth in Section 9.02(b).

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect on the date hereof in the State of New York or the Uniform Commercial
Code as in effect in the applicable jurisdiction.

Section 1.02        Other Defined Terms. (a)  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified herein, the term “or” has the inclusive
meaning represented by the term “and/or” and the term “including” is not
limiting. All references to Sections, subsections, Articles and Exhibits shall
be to Sections, subsections, and Articles of, and Exhibits to, this Agreement
unless otherwise specifically provided.

(b)               In the computation of periods of time from a specified date to
a later specified date, unless otherwise specified herein the words “commencing
on” mean “commencing on and including,” the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.”

ARTICLE II

GENERAL TERMS

Section 2.01        Loan.(a)                (a)  Subject to the terms and
conditions hereof, Lender agrees to make the Loan to Borrower in the principal
amount outstanding at any one time not to exceed the Maximum Loan Amount. During
the Commitment Period, Borrower may utilize the Commitment by requesting Loan
Advances, Borrower may repay the Loan in whole or in part at any time during
such period, and additional Loan Advances may be made all in accordance with the
terms and conditions hereof. Lender’s obligation to make a Loan Advance pursuant
to the terms of this Agreement shall terminate on the Termination Date.
Notwithstanding the foregoing, Lender shall have no commitment or obligation to
make any Loan Advance in connection with pledged Participation Certificates to
the extent such Loan Advance exceeds the lesser of (i) the Maximum Loan Amount
and (ii) the Borrowing Base.



11

 

(b)               The Loan shall initially be evidenced by a single amended and
restated promissory note (the “Note”) of Borrower in the form of Exhibit A
hereto dated the Closing Date and payable to Lender. Borrower agrees that Lender
is authorized to record on the Note (i) the date and amount of each Loan Advance
made by Lender pursuant hereto and (ii) the date and amount of each payment of
principal of each Loan Advance, in the books and records of Lender in such
manner as is reasonable and customary for Lender, and that a certificate of an
officer of Lender, setting forth in reasonable detail the information so
recorded, shall constitute prima facie evidence of the accuracy of the
information so recorded, absent manifest error; provided that the failure to
make any such recording shall not in any way affect the Obligations of Borrower
or the rights of Lender hereunder or under the Note.

Section 2.02        Procedure for Borrowing. (a)  Borrower may borrow under the
Facility during the Commitment Period on any Advance Date; provided, that
Borrower shall have given Lender irrevocable notice (each, a “Notice of
Borrowing”), which notice (i) shall be substantially in the form of Exhibit B,
(ii) shall be signed by a Responsible Officer of Borrower and be received by
Lender prior to 3:00 p.m. (New York time) three (3) Business Days prior to the
related Advance Date, and (iii) shall specify (A) the dollar amount of the
requested Loan Advance, (B) the value of the Portfolio Excess Spread on
Borrower’s books and records; (C) the requested Advance Date and (D) the
information required to be included in the Asset Schedule with respect to each
such Asset in mutually acceptable electronic form.

(b)               If Borrower shall deliver to Lender a Notice of Borrowing that
satisfies the requirements of Section 2.02(a), Lender will notify Borrower of
its intent to remit the requested Loan Amount one (1) Business Day prior to the
requested Advance Date. If all applicable conditions precedent set forth in
Article V have been satisfied on or prior to the Advance Date, then subject to
the foregoing, on the Advance Date, Lender shall remit or cause to be remitted
the amount of the requested Loan Advance in U.S. Dollars and in immediately
available funds to the account specified by Borrower.

(c)                Upon making each Loan Advance hereunder, the Asset Schedule
shall be automatically updated to include each of the Assets listed on the Asset
Schedule attached to the Notice of Borrowing.

Section 2.03        Repayment and Prepayment of Principal. (a)  Borrower hereby
promises to repay the entire outstanding principal amount of the Loan on the
Termination Date.

(b)               By notifying Lender in writing at least one (1) Business Day
in advance, Borrower shall be permitted, at its option, to prepay, subject to
Section 2.12, the Loan in whole or in part at any time, together with accrued
and unpaid interest on the amount so prepaid.

Section 2.04        Interest. On each Interest Payment Date, Borrower hereby
promises to pay to Lender all accrued and unpaid interest on the Loan, as
invoiced by Lender three (3) Business Days prior to the related Interest Payment
Date (the “Interest Statement Date”); provided that if Lender fails to deliver
such statement on the Interest Statement Date, on such Interest Payment Date
Borrower shall pay the amount which Borrower calculates as the interest due and
upon delivery of the statement, Borrower shall remit to Lender any shortfall, or
Lender shall refund to Borrower any excess, in the interest payment paid.
Interest shall accrue each day on the unpaid principal amount of the Loan at a
rate per annum equal to the Interest Rate. Interest on the Loan shall be
computed on the basis of the actual number of days in each Interest Period and a
360-day year. Notwithstanding anything to the contrary, during the term of this
Agreement, the Lender may net and offset amounts on account of accrued and
unpaid interest that would otherwise be due to the Borrower in accordance with
the netting provisions set forth in Section 10.12 hereof.



12

 

Section 2.05        Borrowing Base Deficiencies. (a)  If at any time the
aggregate outstanding amount of Loan Advances made in connection with
Participation Certificates exceeds the Borrowing Base in effect at such time, as
determined by Lender (such excess, a “Borrowing Base Deficiency”), then Lender
may by notice to Borrower require Borrower to transfer to Lender cash in an
amount at least equal to the Borrowing Base Deficiency (such requirement, a
“Margin Call”).

(b)               Notice delivered pursuant to Section 2.05(a) may be given by
any written or electronic means. With respect to a Margin Call in the amount of
less than 5% of the outstanding principal amount of the Loan (a “Low Percentage
Margin Call”), any notice given before 5:00 p.m. (New York City time) on a
Business Day shall be met, and the related Margin Call satisfied, no later than
5:00 p.m. (New York City time) on the following Business Day; notice given after
5:00 p.m. (New York City time) on a Business Day shall be met, and the related
Margin Call satisfied, no later than 5:00 p.m. (New York City time) on the
second Business Day following the date of such notice. With respect to all
Margin Calls other than Low Percentage Margin Calls, any notice given before
10:00 a.m. (New York City time) on a Business Day shall be met, and the related
Margin Call satisfied, no later than 5:00 p.m. (New York City time) on such
Business Day; notice given after 10:00 a.m. (New York City time) on a Business
Day shall be met, and the related Margin Call satisfied, no later than 5:00 p.m.
(New York City time) on the following Business Day. The foregoing time
requirements for satisfaction of a Margin Call are referred to as the “Margin
Deadlines”. The failure of Lender, on any one or more occasions, to exercise its
rights hereunder, shall not change or alter the terms and conditions to which
this Agreement is subject or limit the right of Lender to do so at a later date.
Borrower and Lender each agree that a failure or delay by Lender to exercise its
rights hereunder shall not limit or waive Lender’s rights under this Agreement
or otherwise existing by law or in any way create additional rights for
Borrower.

(c)                In the event that a Borrowing Base Deficiency exists, Lender
may retain any funds received by it to which Borrower would otherwise be
entitled hereunder, which funds (i) may be held by Lender against the related
Borrowing Base Deficiency or (ii) may be applied by Lender against the Loan.
Notwithstanding the foregoing, Lender retains the right, in its sole discretion,
to make a Margin Call in accordance with the provisions of this Section 2.05.

Section 2.06        Payment Procedure. Borrower absolutely, unconditionally, and
irrevocably, shall make, or cause to be made, all payments required to be made
by Borrower hereunder. Borrower shall deposit or cause to be deposited all
amounts constituting collection, payments and proceeds of Assets (including,
without limitation, all fees and proceeds of sale) in the Dedicated Accounts.

Section 2.07        Application of Payments. (a)  On each Interest Payment Date,
Lender shall prepare and deliver to Borrower a distribution worksheet detailing
the application of amounts received on account of Participation Interests. The
application of payments by Lender to the reduction of the Obligations shall, in
the absence of manifest error, be binding upon Borrower.



13

 

(b)           The parties acknowledge that prior to termination of the CSFB Loan
Agreement, all amounts on deposit in the Dedicated Account shall be applied
pursuant to the CSFB Loan Agreement, and any amounts due to Lender or Borrower
hereunder, as applicable, shall be continuing obligations notwithstanding the
application of amounts on deposit in such Dedicated Account:

(c)           On each Interest Payment Date amounts received on account of
Participation Interests pledged hereunder shall be applied as follows:

(i)          first, to the payment of all non-principal amounts (including,
without limitation, Expenses) other than accrued and unpaid interest owing with
respect to the Loan;

(ii)         second, without limiting the rights of Lender under Section 2.05,
to the payment of principal to satisfy any Borrowing Base Deficiency owing with
respect to the Loan;

(iii)        third, to the payment of all other costs and fees payable to Lender
pursuant to this Agreement; and

(iv)        fourth, any remainder applied in the order of priority specified in
Sections 5.03 and 6.03 of the Master Spread Acquisition Agreement.

(d)           Notwithstanding the preceding provisions, if an Event of Default
shall have occurred hereunder, all funds received on account of the
Participation Interests pledged hereunder shall be applied as follows:

(i)          first, in the same order of priority as set forth in Section
2.07(c)(i)-(ii);

(ii)         second, to the payment of outstanding principal with respect to the
Loan until reduced to zero;

(iii)        third, to payment of all costs and fees and any other Obligations;
and

(iv)        fourth, any remainder to Borrower.

Section 2.08        Intentionally Omitted.(a)

Section 2.09        Recourse. Notwithstanding anything else to the contrary
contained or implied herein or in any other Loan Document, Lender shall have
full, unlimited recourse against Borrower and their respective assets in order
to satisfy the Obligations.

Section 2.10        Requirements of Law. (a)  If any Requirement of Law (other
than with respect to any amendment made to Lender’s certificate of incorporation
and by-laws or other organizational or governing documents) or any change in the
interpretation or application thereof or compliance by Lender with any request
or directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the date hereof:



14

 

(i)          shall subject Lender to any tax of any kind whatsoever with respect
to this Agreement or the Loan (excluding income taxes, branch profits taxes,
franchise taxes or similar taxes imposed on Lender as a result of any present or
former connection between Lender and the United States, other than any such
connection arising solely from Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement) or
change the basis of taxation of payments to Lender in respect thereof;

(ii)         shall impose, modify or hold any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of Lender which is not
otherwise included in the determination of the Interest Rate hereunder; or

(iii)        shall impose on Lender any other condition;

and the result of any of the foregoing is to increase the cost to Lender, by an
amount which Lender deems to be material, of entering, continuing or maintaining
this Agreement or any other Loan Document, the Loan or to reduce any amount due
or owing hereunder in respect thereof, then, in any such case, Borrower shall
promptly pay Lender such additional amount or amounts as calculated by Lender in
good faith as will compensate Lender for such increased cost or reduced amount
receivable.

(b)           If Lender shall have determined that the adoption of or any change
in any Requirement of Law (other than with respect to any amendment made to
Lender’s certificate of incorporation and by-laws or other organizational or
governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by Lender or any corporation controlling
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on Lender’s or
such corporation’s capital as a consequence of its obligations hereunder to a
level below that which Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
Lender to be material, then from time to time, Borrower shall promptly pay to
Lender such additional amount or amounts as will compensate Lender for such
reduction.

(c)           If Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.10, it shall promptly notify Borrower of the event by
reason of which it has become so entitled. A certificate as to any additional
amounts payable pursuant to this Section 2.10 submitted by Lender to Borrower
shall be conclusive in the absence of manifest error.



15

 

Section 2.11        Taxes. (a)  Any and all payments by Borrower under or in
respect of this Agreement or any other Loan Documents to which Borrower is a
party shall be made free and clear of, and without deduction or withholding for
or on account of, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest and additions to tax) with respect thereto, whether now or hereafter
imposed, levied, collected, withheld or assessed by any taxation authority or
other Governmental Authority (collectively, “Taxes”), unless required by law. If
Borrower shall be required under any applicable Requirement of Law to deduct or
withhold any Taxes from or in respect of any sum payable under or in respect of
this Agreement or any of the other Loan Documents to Lender (including for
purposes of Section 2.10 and this Section 2.11, any assignee, successor or
participant), (i) Borrower shall make all such deductions and withholdings in
respect of Taxes, (ii) Borrower shall pay the full amount deducted or withheld
in respect of Taxes to the relevant taxation authority or other Governmental
Authority in accordance with any applicable Requirement of Law, and (iii) the
sum payable by Borrower shall be increased as may be necessary so that after
Borrower has made all required deductions and withholdings (including deductions
and withholdings applicable to additional amounts payable under this
Section 2.11) such Lender receives an amount equal to the sum it would have
received had no such deductions or withholdings been made in respect of
Non-Excluded Taxes. For purposes of this Agreement the term “Non-Excluded Taxes”
are Taxes other than, in the case of Lender, Taxes that are imposed on its
overall net income (and franchise taxes imposed in lieu thereof) by the
jurisdiction under the laws of which such Lender is organized or of its
Applicable Lending Office, or any political subdivision thereof, unless such
Taxes are imposed as a result of Lender having executed, delivered or performed
its obligations or received payments under, or enforced, this Agreement or any
of the other Loan Documents (in which case such Taxes will be treated as
Non-Excluded Taxes).

(b)               In addition, Borrower hereby agrees to pay any present or
future stamp, recording, documentary, excise, property or value-added taxes, or
similar taxes, charges or levies that arise from any payment made under or in
respect of this Agreement or any other Loan Document or from the execution,
delivery or registration of, any performance under, or otherwise with respect
to, this Agreement or any other Loan Document (collectively, “Other Taxes”).

(c)                Borrower hereby agrees to indemnify Lender for, and to hold
it harmless against, the full amount of Non-Excluded Taxes and Other Taxes, and
the full amount of Taxes of any kind imposed by any jurisdiction on amounts
payable by Borrower under this Section 2.11 imposed on or paid by such Lender
and any liability (including penalties, additions to tax, interest and expenses)
arising therefrom or with respect thereto. The indemnity by Borrower provided
for in this Section 2.11 shall apply and be made whether or not the Non-Excluded
Taxes or Other Taxes for which indemnification hereunder is sought have been
correctly or legally asserted. Amounts payable by Borrower under the indemnity
set forth in this Section 2.11(c) shall be paid within ten (10) days from the
date on which Lender makes written demand therefor.

(d)               Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section 2.11 shall survive the termination of this Agreement and the
other Loan Documents. Nothing contained in Section 2.10 or this Section 2.11
shall require any Lender to make available any of its tax returns or any other
information that it deems to be confidential or proprietary.



16

 

Section 2.12        Indemnity. Without limiting, and in addition to, the
provisions of Section 10.02, the Borrower agrees to indemnify the Lender and to
hold the Lender harmless from any loss or expense that the Lender may sustain or
incur as a consequence of (i) a default by the Borrower in payment when due of
the principal amount of or interest on the Loan or (ii) a default by the
Borrower in making any prepayment after the Borrower has given a notice thereof
in accordance with Section 2.03.

Section 2.13        Intentionally Omitted.

Section 2.14        Dedicated Accounts.

All funds received on account of the Participation Certificates shall be
deposited in the applicable Dedicated Account. Upon the Termination Date and the
payment of all amounts due by Borrower hereunder, an amount equal to the amount
on deposit in the Dedicated Accounts on account of the Participation
Certificates shall be remitted by Lender to Borrower.

Section 2.15        Additional Participation Agreements. In the event that
Borrower wishes to obtain a Loan Advance under a Participation Agreement not
listed on Schedule 2 hereto, Borrower shall deliver a written request for
approval of such Participation Agreement to Lender for Lender’s approval, which
may be withheld in Lender’s sole discretion. Upon approval in writing by Lender
of such additional Participation Agreement as eligible, and filing of a UCC-3
amendment adding the Participation Agreement, Schedule 2 shall be automatically
updated to include each additional Participation Agreement identified thereon.

Section 2.16        Intentionally Omitted.

Section 2.17        Intentionally Omitted.(a)

Section 2.18        Repledge Collateral.

(a)                With respect to any Repledge Collateral that is pledged by
Borrower hereunder, Borrower has first pledged such Repledge Collateral under
the Security Agreement.

(b)               Borrower and Lender each hereby agrees and acknowledges that
its rights hereunder are in all respects subject to and subordinate to (i)
CSFB’s rights under the CSFB Loan Agreement and Security Agreement and (ii)
CSFB’s security interest in the Repledge Collateral and rights under the
Security Agreement.



17

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender as of the date hereof and as of each
Advance Date that:

Section 3.01        Borrower Existence. Borrower has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware.

Section 3.02        Licenses. Borrower is duly licensed or is otherwise
qualified in each jurisdiction in which it transacts business for the business
which it conducts and is not in default of any applicable federal, state or
local laws, rules and regulations unless, in either instance, the failure to
take such action is not reasonably likely (either individually or in the
aggregate) to cause a Material Adverse Effect and is not in default of such
state’s applicable laws, rules and regulations. Borrower has the requisite power
and authority and legal right to own, sell and grant a lien on all of its right,
title and interest in and to the Collateral. Borrower has the requisite power
and authority and legal right to execute and deliver, engage in the transactions
contemplated by, and perform and observe the terms and conditions of, this
Agreement, each Loan Document to which it is a party and any Notice of
Borrowing.

Section 3.03        Power. Borrower has all requisite corporate or other power,
and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect.

Section 3.04        Due Authorization. Borrower has all necessary corporate or
other power, authority and legal right to execute, deliver and perform its
obligations under each of the Loan Documents, as applicable. This Agreement, any
Notice of Borrowing and the Loan Documents have been (or, in the case of Loan
Documents and any Notice of Borrowing not yet executed, will be) duly
authorized, executed and delivered by Borrower, all requisite or other corporate
action having been taken, and each is valid, binding and enforceable against
Borrower in accordance with its terms except as such enforcement may be affected
by bankruptcy, by other insolvency laws, or by general principles of equity.

Section 3.05        Financial Statements. (a)   Borrower has heretofore
furnished to Lender a copy of (a) its balance sheet for the fiscal year of
Borrower ended December 31, 2014 and the related statements of income for
Borrower for such fiscal year, with the opinion thereon of Deloitte & Touche LLP
and (b) its balance sheet for the quarterly fiscal period of Borrower ended
December 31, 2014 and the related statements of income for Borrower for such
quarterly fiscal period. All such financial statements are complete and correct
and fairly present, in all material respects, the financial condition of
Borrower and the results of its operations as at such dates and for such fiscal
periods, all in accordance with GAAP applied on a consistent basis. Since
December 31, 2014, there has been no material adverse change in the consolidated
business, operations or financial condition of Borrower from that set forth in
said financial statements nor is Borrower aware of any state of facts which
(with notice or the lapse of time) would or could result in any such material
adverse change.



18

 

Section 3.06        No Event of Default. There exists no Event of Default under
Section 7.01 hereof, which default gives rise to a right to accelerate
indebtedness as referenced in Section 7.03 hereof, under any mortgage, borrowing
agreement or other instrument or agreement pertaining to indebtedness for
borrowed money or to the repurchase of mortgage loans or securities.

Section 3.07        Solvency. Borrower is solvent and will not be rendered
insolvent by any Loan Advance and, after giving effect to such Loan Advance,
will not be left with an unreasonably small amount of capital with which to
engage in its business. Borrower does not intend to incur, nor believes that it
has incurred, debts beyond its ability to pay such debts as they mature and is
not contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such entity or any of its
assets. Borrower is not pledging any Collateral with any intent to hinder, delay
or defraud any of its creditors.

Section 3.08        No Conflicts. The execution, delivery and performance by
Borrower of this Agreement, any Notice of Borrowing hereunder and the Loan
Documents do not conflict with any term or provision of the organizational
documents of Borrower or any law, rule, regulation, order, judgment, writ,
injunction or decree applicable to Borrower of any court, regulatory body,
administrative agency or governmental body having jurisdiction over Borrower,
which conflict would have a Material Adverse Effect and will not result in any
violation of any such mortgage, instrument, agreement, obligation to which
Borrower is a party.

Section 3.09        True and Complete Disclosure. All information, reports,
exhibits, schedules, financial statements or certificates of Borrower or any
Affiliate thereof or any of their officers furnished or to be furnished to
Lender in connection with the initial or any ongoing due diligence of Borrower
or any Affiliate or officer thereof, negotiation, preparation, or delivery of
the Loan Documents are true and complete in all material respects and do not
omit to disclose any material facts necessary to make the statements herein or
therein, in light of the circumstances in which they are made, not misleading.
All financial statements have been prepared in accordance with GAAP (other than
monthly financial statements solely with respect to footnotes, year-end
adjustments and cash flow statements).

Section 3.10        Approvals. No consent, approval, authorization or order of,
registration or filing with, or notice to any governmental authority or court is
required under applicable law in connection with the execution, delivery and
performance by Borrower of this Agreement, any Notice of Borrowing and the Loan
Documents.

Section 3.11        Litigation. There is no action, proceeding or investigation
pending with respect to which Borrower has received service of process or, to
the best of Borrower’s knowledge threatened against it before any court,
administrative agency or other tribunal (A) asserting the invalidity of this
Agreement, any Loan Advance, Notice of Borrowing or any Loan Document, (B)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement, any Notice of Borrowing or any Loan Document, (C) makes a claim
individually in an amount greater than $10,000,000, (D) which requires filing
with the SEC in accordance with the 1934 Act or any rules thereunder or (E)
which might materially and adversely affect the validity of the Collateral or
the performance by it of its obligations under, or the validity or
enforceability of, this Agreement, any Notice of Borrowing or any Loan Document.



19

 

Section 3.12        Material Adverse Change. There has been no material adverse
change in the business, operations, financial condition, properties or prospects
of Borrower or its Affiliates since the date set forth in the most recent
financial statements supplied to Lender.

Section 3.13        Ownership. (a)  Borrower has good title to all of the
Collateral, free and clear of all mortgages, security interests, restrictions,
Liens and encumbrances of any kind other than the Liens created hereby or
contemplated herein and the Liens created pursuant to the Security Agreement.

(b)               Each item of Collateral was acquired by Borrower in the
ordinary course of its business, in good faith, for value and without notice of
any defense against or claim to it on the part of any Person other than the
Lender hereunder and CSFB under the Security Agreement.

(c)                Except as set forth herein, and in the Security Agreement,
there are no agreements or understandings between Borrower and any other party
which would modify, release, terminate or delay the attachment of the security
interests granted to Lender under this Agreement.

(d)               The provisions of this Agreement are effective to create in
favor of Lender a valid security interest in all right, title and interest of
Borrower in, to and under the Collateral.

(e)                Upon the filing of financing statements on Form UCC-1 naming
Lender as “Secured Party” and Borrower as “Debtor”, and describing the
Collateral, in the recording offices of the Secretary of State of Delaware the
security interests granted hereunder in the Collateral will constitute fully
perfected security interests under the Uniform Commercial Code in all right,
title and interest of Borrower in, to and under such Collateral which can be
perfected by filing under the Uniform Commercial Code.

Section 3.14        Intentionally Omitted..

Section 3.15        Taxes. Borrower and its Subsidiaries have timely filed all
tax returns that are required to be filed by them and have paid all taxes,
except for any such taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided. The charges, accruals and reserves on the books of
Borrower and its Subsidiaries in respect of taxes and other governmental charges
are, in the opinion of Borrower, adequate.

Section 3.16        Investment Company. Neither Borrower nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; provided, however, that any entity that is under the management of
PNMAC Capital Management LLC in its capacity as an “investment adviser” within
the meaning of the Investment Advisers Act of 1940 and is otherwise not directly
or indirectly owned or controlled by Borrower shall not be deemed a “Subsidiary”
for the purposes of this Section 3.16.



20

 

Section 3.17        Chief Executive Office; Jurisdiction of Organization. On the
date hereof, Borrower’s chief executive office, is, and has been, located at
6101 Condor Drive, Moorpark, CA 93021. On the Closing Date, Borrower’s
jurisdiction of organization is the State of Delaware. Borrower shall provide
Lender with thirty days advance notice of any change in Borrower’s principal
office or place of business or jurisdiction. Borrower has no trade name. During
the preceding five years, Borrower has not been known by or done business under
any other name, corporate or fictitious, and has not filed or had filed against
it any bankruptcy receivership or similar petitions nor has it made any
assignments for the benefit of creditors.

Section 3.18        Location of Books and Records. The location where Borrower
keeps its books and records, including all computer tapes and records relating
to the Collateral is its chief executive office.

Section 3.19        Intentionally Omitted.

Section 3.20        ERISA. Each Plan to which Borrower or its Subsidiaries make
direct contributions, and, to the knowledge of Borrower, each other Plan and
each Multiemployer Plan, is in compliance in all material respects with, and has
been administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law.

Section 3.21        Financing of Assets. Each Loan Advance will be used to
finance one or more Assets which Assets will be pledged by Borrower to Lender.

Section 3.22        Agreements. Neither Borrower nor any Subsidiary of Borrower
is a party to any agreement, instrument, or indenture or subject to any
restriction materially and adversely affecting its business, operations, assets
or financial condition, except as disclosed in the financial statements
described in Section 3.05 hereof. Neither Borrower nor any Subsidiary of
Borrower is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement, instrument,
or indenture which default could have a material adverse effect on the business,
operations, properties, or financial condition of Borrower as a whole. No holder
of any indebtedness of Borrower or of any of its Subsidiaries has given notice
of any asserted default thereunder.

Section 3.23        Intentionally Omitted.

 

Section 3.24        Intentionally Omitted.

Section 3.25        No Reliance. Borrower has made its own independent decisions
to enter into the Loan Documents and each Loan Advance and as to whether such
Loan Advance is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary. Borrower is not relying upon any advice
from Lender as to any aspect of the Loan Advances, including without limitation,
the legal, accounting or tax treatment of such Loan Advances.



21

 

Section 3.26        Plan Assets. Borrower is not an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code, and the Collateral are not “plan assets” within
the meaning of 29 CFR §2510.3 101 as amended by Section 3(42) of ERISA, in
Borrower’s hands, and transactions by or with Borrower is not subject to any
state or local statute regulating investments or fiduciary obligations with
respect to governmental plans within the meaning of Section 3(32) of ERISA.

Section 3.27        No Prohibited Persons. Neither Borrower nor any of its
Affiliates, officers, directors, partners or members, is an entity or person (or
to the Borrower’s knowledge, owned or controlled by an entity or person):
(i) that is listed in the Annex to, or is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001 (“EO13224”); (ii) whose name
appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designated National and
Blocked Persons” (which list may be published from time to time in various
mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

ARTICLE IV

Collateral Security

Section 4.01        Collateral; Security Interest. (a)  All of Borrower’s right,
title and interest in, to and under each of the following items of property,
whether now owned or hereafter acquired, now existing or hereafter created and
wherever located, is hereinafter referred to as the “Collateral”:

(i)           all Participation Certificates and the Participation Agreements
identified on Schedule 2 hereof;

(ii)          all amounts due and rights in respect of Participation
Certificates and the related Participation Agreement identified on Schedule 2
hereof;

(iii)         all records, instruments or other documentation evidencing any of
the foregoing;

(iv)         all “general intangibles”, “accounts”, “chattel paper”, “securities
accounts”, “investment property”, “deposit accounts” and “money” as defined in
the Uniform Commercial Code relating to or constituting any and all of the
foregoing (including, without limitation, all of Borrower’s rights, title and
interest in and under the Participation Agreements); and

(v)          any and all replacements, substitutions, distributions on or
proceeds of any and all of the foregoing.



22

 

(b)               Borrower hereby assigns, pledges and grants a security
interest in all of its right, title and interest in, to and under the Collateral
to Lender to secure the Obligations. Borrower agrees to mark its computer
records and tapes to evidence the interests granted to Lender hereunder.

(c)                The parties acknowledge that each Agency has certain rights
under the applicable Acknowledgement Agreement to cause the Lender to transfer
servicing (including any portion allocated under any Participation Agreement,
which for purposes of the related Agency shall be deemed terminated) under
certain circumstances as more particularly set forth therein. The parties
acknowledge that, to the extent that an Agency exercises its rights to cause the
Lender to transfer the Servicing Rights without the requirement of payment
therefor, such transfer shall be deemed a transfer in exchange for debt
forgiveness by Lender in an amount equal to the lesser of (x) the fair market
value of such Portfolio Excess Spread and (y) the outstanding balance of the
Loans attributable to such Portfolio Excess Spread, each as mutually agreed by
the parties.

(d)               Lender and Borrower hereby acknowledge and agree that the
Borrower has pledged its rights to the Repledge Collateral hereunder, subject to
the Lien of CSFB created under the Security Agreement, and Borrower and Lender
acknowledge the Lien as more particularly set forth in the Security Agreement.

Section 4.02        Further Documentation. At any time and from time to time,
upon the written request of Lender, and at the sole expense of Borrower,
Borrower will promptly and duly execute and deliver, or will promptly cause to
be executed and delivered, such further instruments and documents and take such
further action as Lender may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, the filing of any financing or
continuation statements under the Uniform Commercial Code in effect in any
applicable jurisdiction with respect to the Liens created hereby. Borrower also
hereby authorizes Lender to file any such financing or continuation statement to
the extent permitted by applicable law.

 

Section 4.03        Limited Pledge of Ginnie Mae Servicing. To the extent that
the pledge of the Borrower’s right, title and interest in the Portfolio Excess
Spread shall at any time be included within the Ginnie Mae Servicing Rights the
Borrower and Lender each acknowledges and agrees that prior to the occurrence of
an Event of Default, (x) the Lender is entitled to servicing income with respect
to a given mortgage pool only so long as Lender is an issuer in good standing
pursuant to Ginnie Mae rules, regulations, guides and similar announcements; (y)
upon the Lender’s loss of such good-standing issuer status, the Lender’s rights
to any servicing income related to a given mortgage pool also terminate; and (z)
the pledge of the Borrower’s rights to servicing income conveys no rights (such
as a right to become a substitute servicer or issuer) that are not otherwise
specifically provided for in the rules, regulations, guides or similar
announcements by Ginnie Mae, provided that this sentence shall automatically be
deemed amended or modified if and to the extent Ginnie Mae amends the
corresponding requirement, whether in its rules, regulations, guides, Servicing
Contracts, Acknowledgment Agreements, if any, or published announcements and
provided further that the security interest created hereby is subject to the
following provision to be included in each financing statement filed in respect
hereof (defined terms used below shall have the meaning set forth in the
applicable Acknowledgment Agreement):



23

 

The property subject to the security interest reflected in this instrument
includes all of the right, title and interest of PennyMac Holdings, LLC
(“Debtor”) in certain mortgages and/or participation interests related to such
mortgages (“Pooled Mortgages”) and pooled under the mortgage-backed securities
program of the Government National Mortgage Association (“Ginnie Mae”), pursuant
to section 306(g) of the National Housing Act, 12 U.S.C. § 1721(g);

To the extent that the security interest reflected in this instrument relates in
any way to the Pooled Mortgages, such security interest is subject and
subordinate to all rights, powers and prerogatives of Ginnie Mae, whether now
existing or hereafter arising, under and in connection with: (i) 12 U.S.C. §
1721(g) and any implementing regulations; (ii) the terms and conditions of that
certain Acknowledgment Agreement, with respect to the Security Interest, by and
between Ginnie Mae, Debtor and PennyMac Loan Services, LLC; (iii) applicable
Guaranty Agreements and contractual agreements between Ginnie Mae and Debtor;
and (iv) the Ginnie Mae Mortgage-Backed Securities Guide, Handbook 5500.3 Rev.
1, and other applicable guides; and

Such rights, powers and prerogatives of Ginnie Mae include, but are not limited
to, Ginnie Mae’s right, by issuing a letter of extinguishment to Debtor, to
effect and complete the extinguishment of all redemption, equitable, legal or
other right, title or interest of Debtor in the Pooled Mortgages, in which event
the security interest as it relates in any way to the Pooled Mortgages shall
instantly and automatically be extinguished as well.

 

Section 4.04        Intentionally Omitted .

 

Section 4.05        Intentionally Omitted .

Section 4.06        Changes in Locations, Name, etc. Borrower shall not
(a) change the location of its chief executive office/chief place of business
from that specified in Section 3.17 or (b) change its name or identity, unless
it shall have given Lender at least 30 days’ prior written notice thereof and
shall have delivered to Lender all Uniform Commercial Code financing statements
and amendments thereto as Lender shall request and taken all other actions
deemed necessary by Lender to continue its perfected status in the Collateral
with the same or better priority.

24

 



Section 4.07        Lender’s Appointment as Attorney-in-Fact.

(a)               Borrower hereby irrevocably constitutes and appoints Lender
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of Borrower and in the name of Borrower or in its own name, from
time to time in Lender’s discretion if an Event of Default shall have occurred
and be continuing, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, Borrower
hereby gives Lender the power and right, on behalf of Borrower, without assent
by, but with notice to, Borrower to do the following:

 

(i)           in the name of Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Collateral
and to file any claim or to take any other action or proceeding in any court of
law or equity or otherwise deemed appropriate by Lender for the purpose of
collecting any and all such moneys due with respect to any Collateral whenever
payable;

 

(ii)          to pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral;

(iii)         (A) to direct any party liable for any payment under any
Collateral to make payment of any and all moneys due or to become due thereunder
directly to Lender or as Lender shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,
action or proceeding brought against Borrower with respect to any Collateral;
(F) to settle, compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as Lender may deem appropriate; and (G) generally, to sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Lender were the absolute owner
thereof for all purposes, and to do, at Lender’s option and Borrower’s expense,
at any time, and from time to time, all acts and things which Lender deems
necessary to protect, preserve or realize upon the Collateral and Lender’s Liens
thereon and to effect the intent of this Agreement, all as fully and effectively
as Borrower might do.

(b)               Borrower hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. This power of attorney is a
power coupled with an interest and shall be irrevocable until such time as all
Obligations have been paid in full and this Agreement is terminated.

25

 



(c)                Borrower also authorizes Lender, at any time and from time to
time, to execute, in connection with any sale provided for in Section 4.11
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral.

(d)               The powers conferred on Lender are solely to protect Lender’s
interests in the Collateral and shall not impose any duty upon Lender to
exercise any such powers. Lender shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither Lender
nor any of its officers, directors, or employees shall be responsible to
Borrower for any act or failure to act hereunder, except for Lender’s own gross
negligence or willful misconduct.

Section 4.08        Intentionally Omitted.

Section 4.09        Proceeds. If an Event of Default shall occur and be
continuing, (a) all proceeds of Collateral received by Borrower consisting of
cash, checks and other near-cash items shall be held by Borrower in trust for
Lender, segregated from other funds of Borrower, and shall forthwith upon
receipt by Borrower be turned over to Lender in the exact form received by
Borrower (duly endorsed by Borrower to Lender, if required) and (b) any and all
such proceeds received by Lender (whether from Borrower or otherwise) may, in
the sole discretion of Lender, be held by Lender as collateral security for,
and/or then or at any time thereafter may be applied by Lender against, the
Obligations (whether matured or unmatured), such application to be in such order
as Lender shall elect. Any balance of such proceeds remaining after the
Obligations shall have been paid in full and this Agreement shall have been
terminated shall be paid over to Borrower or to whomsoever may be lawfully
entitled to receive the same.

Section 4.10        Remedies. If an Event of Default shall occur and be
continuing, Lender may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the Uniform Commercial Code (including without limitation,
Lender’s rights to a strict foreclosure under Section 9-620 of the Uniform
Commercial Code). Without limiting the generality of the foregoing, Lender may
seek the appointment of a receiver, liquidator, conservator, trustee, or similar
official in respect of Borrower or any of Borrower’s property. Without limiting
the generality of the foregoing, Lender may terminate the Participation Interest
in accordance with the Participation Agreement. Without limiting the generality
of the foregoing, Lender without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required under this Agreement or by law referred to below) to or upon Borrower
or any other Person (each and all of which demands, presentments, protests,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels or as
an entirety at public or private sale or sales, at any exchange, broker’s board
or office of Lender or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Lender shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in Borrower, which
right or equity is hereby waived or released. Borrower further agrees, at
Lender’s request, to assemble the Collateral and make it available to Lender at
places which Lender shall reasonably select, whether at Borrower’s premises or
elsewhere. Lender shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
(under the circumstances) out-of-pocket costs and expenses of every kind
actually incurred therein or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of Lender
hereunder, including without limitation reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as Lender may elect, and only after such application and after the payment
by Lender of any other amount required or permitted by any provision of law,
including without limitation Section 9-615 of the Uniform Commercial Code, need
Lender account for the surplus, if any, to Borrower. To the extent permitted by
applicable law, Borrower waives all claims, damages and demands it may acquire
against Lender arising out of the exercise by Lender of any of its rights
hereunder, other than those claims, damages and demands arising from the gross
negligence or willful misconduct of Lender. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition. Borrower shall remain liable for any deficiency (plus accrued
interest thereon as contemplated herein) if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Obligations and the
fees and disbursements in amounts reasonable under the circumstances, of any
attorneys employed by Lender to collect such deficiency.



26

 

Section 4.11        Limitation on Duties Regarding Preservation of Collateral.
Lender’s duty with respect to the custody, safekeeping and physical preservation
of the Collateral in its possession, under Section 9-207 of the Uniform
Commercial Code or otherwise, shall be to deal with it in the same manner as
Lender deals with similar property for its own account. Neither Lender nor any
of its directors, officers or employees shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of Borrower or otherwise.

Section 4.12        Powers Coupled with an Interest. All authorizations and
agencies herein contained with respect to the Collateral are irrevocable and
powers coupled with an interest.

Section 4.13        Release of Security Interest. Upon the latest to occur of
(a) the repayment of the Loan, and (b) the occurrence of the Termination Date,
Lender shall release its security interest in any remaining Collateral hereunder
and shall promptly execute and deliver to Borrower such documents or instruments
as Borrower shall reasonably request to evidence such release; provided, that
such release shall not be required until such time as the Acknowledgement
Agreement is terminated.

Section 4.14        Reinstatement. All security interests created by this
Article IV shall continue to be effective, or be reinstated, as the case may be,
if at any time any payment, or any part thereof, of any Obligation of Borrower
is rescinded or must otherwise be restored or returned by the Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Borrower
or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, Borrower or any substantial
part of its property, or otherwise, all as if such release had not been made.

Section 4.15        Subordination. It is anticipated that in connection with the
transactions contemplated by the Loan Documents, that (x) the Borrower is
pledging the Repledge Collateral to the Lender subject to the Lien of CSFB and
(y) Borrower hereby reaffirms such Lien and the Borrower and the Lender
acknowledge and agree that their respective rights with respect to the Repledge
Collateral are subject to the terms of the Security Agreement. Accordingly,
Lender acknowledges and agrees that its rights with respect to the Collateral
are and shall continue to be at all times junior and subordinate to (i) the
rights of CSFB under the CSFB Loan Agreement and (ii) the rights of CSFB under
the Security Agreement. In connection with the foregoing, Lender and Borrower
each agrees to subordinate all of the rights hereunder and under the Master
Spread Acquisition Agreement to the rights of CSFB under the CSFB Loan Agreement
and under the other Loan Documents. In furtherance of the foregoing,
notwithstanding any rights or remedies available to Borrower hereunder or under
the Master Spread Acquisition Agreement, applicable law or otherwise, Borrower
shall not, directly or indirectly, exercise any remedies available to it
hereunder or thereunder or at law or equity for ninety-one (91) days following
the date that all Obligations are paid in full under the CSFB Loan Agreement.
For the avoidance of doubt, in no instance shall CSFB succeed to any liabilities
or obligations of Lender hereunder, under the Master Spread Acquisition
Agreement or the Loan Documents.



27

 

ARTICLE V

CONDITIONS PRECEDENT

Section 5.01        Initial Loan Advance. The obligation of Lender to make its
initial Loan Advance hereunder following the date hereof is subject to the
satisfaction, immediately prior to or concurrently with the making of such Loan
Advance, of the condition precedent that Lender shall have received all of the
following items, each of which shall be satisfactory to Lender and its counsel
in form and substance:

(a)                Loan Documents. The Loan Documents duly executed and
delivered by the parties thereto and being in full force and effect, free of any
modification, breach or waiver.

(b)               Security Interest. Evidence that all other actions necessary
or, in the opinion of Lender, desirable to perfect and protect Lender’s interest
in the Collateral have been taken, including, without limitation, duly
authorized and filed Uniform Commercial Code financing statements on Form UCC-1.

(c)                Intentionally Omitted.

(d)               Intentionally Omitted.

(e)                Intentionally Omitted.

(f)                Participation Agreements. Fully executed copy of the
Participation Agreement.

(g)               Fees. Payment of any fees due to Lender hereunder.



28

 

Section 5.02        Initial and Subsequent Loan Advances. The making of each
Loan Advance to Borrower (including the initial Loan Advance) on any Business
Day is subject to the satisfaction of the following further conditions
precedent, both immediately prior to the making of such Loan Advance and also
after giving effect thereto and to the intended use thereof:

(a)                Due Diligence Review. Without limiting the generality of
Section 10.09 hereof, Lender shall have completed, to its satisfaction, its due
diligence review of the related Assets and Borrower.

(b)               Borrowing Request and Asset Schedule. In accordance with
Section 2.02 hereof, Lender shall have received from Borrower a Notice of
Borrowing with an updated Asset Schedule which includes Assets related to a
proposed Loan Advance hereunder on such Business Day.

(c)                Borrowing Base. After giving effect to each new Loan Advance
the aggregate outstanding principal amount of Loan Advances made in connection
with pledged Participation Certificates shall not exceed the Borrowing Base then
in effect.

(d)               No Default. No Default or Event of Default shall have occurred
and be continuing.

(e)                Requirements of Law. Lender shall not have determined that
the introduction of or a change in any Requirement of Law or in the
interpretation or administration of any Requirement of Law applicable to Lender
has made it unlawful, and no Governmental Authority shall have asserted that it
is unlawful, for Lender to enter into Loan Advances with an Interest Rate based
on the applicable base rate as provided for in the CSFB Loan Agreement.

(f)                Representations and Warranties. Both immediately prior to the
related Loan Advance and also after giving effect thereto and to the intended
use thereof, the representations and warranties made by Borrower in each Loan
Document shall be true, correct and complete on and as of such Advance Date in
all material respects with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

(g)               Intentionally Omitted.

(h)               Participation Certificate. With respect to any Asset, Lender
shall have received the original Participation Certificate registered into the
name of the Lender or to the extent it relates to Repledge Collateral, in the
name of CSFB.

(i)                 Fees. Lender shall have received payment in full of all fees
and Expenses which are payable hereunder to Lender on or before such date.

29

 



ARTICLE VI

COVENANTS

Borrower covenants and agrees that until the payment and satisfaction in full of
all Obligations, whether now existing or arising hereafter, shall have occurred
and termination of the Loan Agreement:

 

Section 6.01        Financial Covenants. Borrower shall at all times comply with
all financial covenants and/or financial ratios set forth in Section 5.01 of the
Security Agreement.

Section 6.02        Litigation. Borrower will promptly, and in any event within
ten (10) days after service of process on any of the following, give to Lender
notice of all litigation, actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are threatened or
pending) or other legal or arbitrable proceedings affecting Borrower or any of
its Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Loan Documents or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim
individually or in the aggregate in an amount greater than $10,000,000, or (iii)
which, individually or in the aggregate, if adversely determined, could be
reasonably likely to have a Material Adverse Effect. Borrower will promptly
provide notice of any judgment, which with the passage of time, could cause an
Event of Default hereunder.

Section 6.03        Prohibition of Fundamental Changes. Borrower shall not enter
into any transaction of merger or consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets; provided, that
Borrower may merge or consolidate with (a) any wholly owned subsidiary of
Borrower, or (b) any other Person if Borrower is the surviving entity; and
provided further, that if after giving effect thereto, no Default would exist
hereunder.

Section 6.04        Intentionally Omitted.

Section 6.05        Intentionally Omitted.

Section 6.06        Intentionally Omitted.

Section 6.07        No Adverse Claims. Borrower warrants and will defend the
right, title and interest of Lender in and to all Collateral against all adverse
claims and demands.

Section 6.08        Assignment. Except as permitted herein, Borrower shall not
sell, assign, transfer or otherwise dispose of, or grant any option with respect
to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Loan Documents), any of the
Collateral or any interest therein, provided that this Section 6.08 shall not
prevent any transfer of Collateral in accordance with the Loan Documents.

Section 6.09        Security Interest. Borrower shall do all things necessary to
preserve the Collateral so that they remain subject to a perfected security
interest hereunder. Without limiting the foregoing, Borrower will comply with
all rules, regulations and other laws of any Governmental Authority and cause
the Collateral to comply with all applicable rules, regulations and other laws.



30

 

Section 6.10        Records. (a)  Borrower shall collect and maintain or cause
to be collected and maintained all Records relating to the Collateral in
accordance with industry custom and practice for assets similar to the
Collateral, including those maintained pursuant to Section 6.11, and all such
Records shall be in Borrower’s possession unless Lender otherwise approves.
Borrower will not allow any such papers, records or files that are an original
or an only copy to leave Borrower’s possession. Borrower will maintain all such
Records in good and complete condition in accordance with industry practices for
assets similar to the Collateral and preserve them against loss.

(b)               For so long as Lender has an interest in or lien on any
Collateral, Borrower will hold or cause to be held all related Records in trust
for Lender. Borrower shall notify, or cause to be notified, every other party
holding any such Records of the interests and liens in favor of Lender granted
hereby.

(c)                Upon reasonable advance notice from Lender, Borrower shall
(x) make any and all such Records available to Lender to examine any such
Records, either by its own officers or employees, or by agents or contractors,
or both, and make copies of all or any portion thereof, and (y) permit Lender or
its authorized agents to discuss the affairs, finances and accounts of Borrower
with its chief operating officer and chief financial officer and to discuss the
affairs, finances and accounts of Borrower with its independent certified public
accountants.

Section 6.11        Books. Borrower shall keep or cause to be kept in reasonable
detail books and records of account of its assets and business and shall clearly
reflect therein the pledge of Collateral to Lender.

Section 6.12        Intentionally Omitted.

Section 6.13        Material Change in Business. Borrower shall not make any
material change in the nature of its business as carried on at the date hereof.

Section 6.14        Intentionally Omitted.

Section 6.15        Intentionally Omitted.

Section 6.16        Applicable Law. Borrower shall comply with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority.

Section 6.17        Existence. Borrower shall preserve and maintain its legal
existence and all of its material rights, privileges, material licenses and
franchises.

Section 6.18        Chief Executive Office; Jurisdiction of Organization.
Borrower shall not move its chief executive office from the address referred to
in Section 3.17 or change its jurisdiction of organization from the jurisdiction
referred to in Section 3.17 unless it shall have provided Lender 30 days’ prior
written notice of such change.



31

 

Section 6.19        Taxes. Borrower shall timely file all tax returns that are
required to be filed by them and shall timely pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.

Section 6.20        Transactions with Affiliates. Except as contemplated by the
Loan Documents and CSFB Loan Documents, Borrower will not enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction (a) does not result in a Default hereunder, (b) is in the
ordinary course of Borrower’s business and (c) is upon fair and reasonable terms
no less favorable to Borrower than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate, or make a payment that is
not otherwise permitted by this Section 6.20 to any Affiliate.

Section 6.21        Guarantees. Except as contemplated by the CSFB Loan
Documents, Borrower shall not create, incur, assume or suffer to exist any
Guarantees, except (i) to the extent reflected in Borrower’s financial
statements or notes thereto and (ii) to the extent the aggregate Guarantees of
Borrower do not exceed $250,000.

Section 6.22        Indebtedness. Borrower shall not incur any additional
material Indebtedness (other than (i) Indebtedness incurred with Lender or its
Affiliates; (ii) Indebtedness incurred in connection with new or existing
secured lending facilities and (iii) usual and customary accounts payable for a
mortgage company), without the prior written consent of Lender.

Section 6.23        Intentionally Omitted.

Section 6.24        True and Correct Information. All information, reports,
exhibits, schedules, financial statements or certificates of Borrower, any
Affiliate thereof or any of their officers furnished to Lender hereunder and
during Lender’s diligence of Borrower are and will be true and complete in all
material respects and do not omit to disclose any material facts necessary to
make the statements herein or therein, in light of the circumstances in which
they are made, not misleading. All required financial statements, information
and reports delivered by Borrower to Lender pursuant to this Agreement shall be
prepared in accordance with U.S. GAAP, or, if applicable, to SEC filings, the
appropriate SEC accounting regulations.

Section 6.25        Intentionally Omitted.

Section 6.26        Intentionally Omitted.

Section 6.27        No Pledge. Borrower shall not (a) pledge, grant a security
interest or assign any existing or future rights to the Collateral, or pledge or
grant to any other Person any security interest in any Assets; or (b) pledge,
transfer or convey any security interest or suffer to exist, any Lien on any
interest of any kind (whether in whole or in part) in any Portfolio Excess
Spread, unless such parties enter into an intercreditor agreement with the
recipient of such security interest or Lien, in form and substance acceptable to
the Lender and, during the term of the CSFB Loan Agreement, CSFB.



32

 

Section 6.28        Intentionally Omitted.

Section 6.29        Plan Assets. Borrower shall not be an employee benefit plan
as defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code and Borrower shall not use “plan assets” within
the meaning of 29 CFR §2510.3 101, as amended by Section 3(42) of ERISA to
engage in this Agreement or any Loan Advance hereunder. Loan Advances by or with
Borrower shall not be subject to any state or local statute regulating
investments of or fiduciary obligations with respect to governmental plans
within the meaning of Section 3(32) of ERISA.

Section 6.30        Sharing of Information. Borrower shall allow Lender to
exchange information related to Borrower and the Loan Advances hereunder with
third party lenders and Borrower shall permit each third party lender to share
such information with Lender.

 

Section 6.31        No Modification of the Participation Agreements. Borrower
shall not consent with respect to any Participation Agreements related to any
Asset that constitutes Collateral, to (i) the modification, amendment or
termination of such Participation Agreements, or (ii) the waiver of any
provision of such Participation Agreements without the prior written consent of
(a) Lender exercised in Lender’s sole discretion and, (b) during the term of the
CSFB Loan Agreement, CSFB exercised in CSFB’s sole discretion.

ARTICLE VII

DEFAULTS/RIGHTS AND REMEDIES OF LENDER UPON DEFAULT

Section 7.01        Events of Default. Each of the following events or
circumstances shall constitute an “Event of Default”:

(a)                Payment Failure. Failure of Borrower to (i) make any payment
of interest or principal or any other sum which has become due, on an Interest
Payment Date or the Termination Date or otherwise, whether by acceleration or
otherwise, under the terms of this Agreement, any other warehouse and security
agreement or any other document, in each case evidencing or securing
Indebtedness of Borrower to Lender or to any Affiliate of Lender, or (ii) cure
any Borrowing Base Deficiency when due pursuant to Section 2.05 hereof.

(b)               Cross Default. Borrower or Affiliates thereof shall be in
default under (i) any Indebtedness, in the aggregate, in excess of $1,500,000 of
Borrower or any Affiliate thereof which default (1) involves the failure to pay
a matured obligation, or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness, or (ii) any other contract or contracts, in the aggregate in
excess of $1,500,000 to which Borrower or any Affiliate thereof is a party which
default (1) involves the failure to pay a matured obligation, or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
of such contract.



33

 

(c)                Assignment. Assignment or attempted assignment by Borrower of
this Agreement or any rights hereunder without first obtaining the specific
written consent of Lender, or the granting by Borrower of any security interest,
lien or other encumbrances on any Collateral to any person other than Lender.

(d)               Insolvency. An Act of Insolvency shall have occurred with
respect to Borrower or any Affiliate thereof.

(e)                Material Adverse Change. Any material adverse change in the
Property, business, financial condition or operations of Borrower or any of
Affiliates shall occur, in each case as determined by Lender in its sole good
faith discretion, or any other condition shall exist which, in Lender’s sole
good faith discretion, constitutes a material impairment of Borrower’s ability
to perform its obligations under this Agreement or any other Loan Document.

(f)                Immediate Breach of Representation or Covenant or Obligation.
A breach by Borrower of any of the representations, warranties or covenants or
obligations set forth in Sections 3.01, 3.07, 3.12, 3.23, 6.01, 6.03, 6.17,
6.21, 6.22, 6.27, or 6.29 of this Agreement.

(g)               Additional Breach of Representation or Covenant. A material
breach by Borrower of any other material representation, warranty or covenant
set forth in this Agreement (and not otherwise specified in Section 7.01(f)
above), if such breach is not cured within five (5) Business Days.

(h)               Reserved.

(i)                 Change in Control. The occurrence of a Change in Control.

(j)                 Failure to Pledge. Borrower fails to pledge a material
portion of the Collateral to Lender on the applicable Advance Date (provided
Lender has tendered the related Loan Advance).

(k)               Judgment. A final judgment or judgments for the payment of
money in excess of $10,000,000 shall be rendered against Borrower or any
Affiliates by one or more courts, administrative tribunals or other bodies
having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within thirty (30) days from the date
of entry thereof.

(l)                 Government Action. Any Governmental Authority or any person,
agency or entity acting or purporting to act under governmental authority shall
have taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the Property of Borrower or any
Affiliate thereof, or shall have taken any action to displace the management of
Borrower or any Affiliate thereof or to curtail its authority in the conduct of
the business of Borrower or any Affiliate thereof, or takes any action in the
nature of enforcement to remove, limit or restrict the approval of Borrower or
Affiliate as an issuer, buyer or a seller/servicer of Mortgage Loans or
securities backed thereby, and such action provided for in this subparagraph (l)
shall not have been discontinued or stayed within 30 days.



34

 

(m)             Inability to Perform. A Responsible Officer of Borrower shall
admit its inability to, or its intention not to, perform any of Borrower’s
Obligations hereunder or any Loan Document.

(n)               Security Interest. This Agreement shall for any reason cease
to create a valid, security interest in any material portion of the Collateral
purported to be covered hereby.

(o)               Financial Statements. Borrower’s audited annual financial
statements or the notes thereto or other opinions or conclusions stated therein
shall be qualified or limited by reference to the status of Borrower as a “going
concern” or a reference of similar import.

(p)               Validity of Agreement. For any reason, this Agreement at any
time shall not be in full force and effect in all material respects or shall not
be enforceable in all material respects in accordance with its terms, or any
Lien granted pursuant thereto shall fail to be perfected, or Borrower or any
Affiliate of Borrower shall seek to disaffirm, terminate, limit or reduce its
obligations hereunder;

Section 7.02        No Waiver. An Event of Default shall be deemed to be
continuing unless expressly waived by Lender in writing.

Section 7.03        Due and Payable. Upon the occurrence of any Event of Default
which has not been waived in writing by Lender, Lender may, by notice to
Borrower, declare all Obligations to be immediately due and payable, and any
obligation of Lender to make any Loan Advance to Borrower shall thereupon
immediately terminate. Upon such declaration, the Obligations shall become
immediately due and payable, both as to principal and interest, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived, anything contained herein or in the Note or other evidence of
such Obligations to the contrary notwithstanding, except with respect to any
Event of Default set forth in Section 7.01(d), in which case all Obligations
shall automatically become immediately due and payable without the necessity of
any notice or other demand, and any obligation of Lender to make any Loan
Advance to Borrower shall immediately terminate. Lender may enforce payment of
the same and exercise any or all of the rights, powers and remedies possessed by
Lender, whether under this Agreement or any other Loan Document or afforded by
applicable law.

Section 7.04        Fees. The remedies provided for herein are cumulative and
are not exclusive of any other remedies provided by law. Borrower agrees to pay
to Lender reasonable attorneys’ fees and reasonable legal expenses incurred in
enforcing Lender’s rights, powers and remedies under this Agreement and each
other Loan Document.

Section 7.05        Default Rate. Without regard to whether Lender has exercised
any other rights or remedies hereunder, if an Event of Default shall have
occurred and be continuing, the applicable Margin in respect of the Interest
Rate under the Note shall be increased, to the extent permitted by law, as set
forth in clauses (iii)(A) and (iii)(B), as applicable, of the definition of
“Margin”.

 



35

 

 

ARTICLE VIII

ENTIRE AGREEMENT; AMENDMENTS
AND WAIVERS; SEPARATE ACTIONS BY LENDER

Section 8.01        Entire Agreement. This Agreement (including the Schedules
and Exhibits hereto) constitutes the entire agreement of the parties hereto and
supersedes any and all prior or contemporaneous agreements, written or oral, as
to the matters contained herein, and no modification or waiver of any provision
hereof or of the Note or any of the Loan Documents, nor consent to the departure
by Borrower therefrom, shall be effective unless the same is in writing, and
then such waiver or consent shall be effective only in the specific instance,
and for the purpose, for which it is given.

Section 8.02        Waivers, Separate Actions by Lender. Any amendment or waiver
effected in accordance with this Article VIII shall be binding upon Lender and
Borrower; and Lender’s failure to insist upon the strict performance of any
term, condition or other provision of this Agreement, the Note or any of the
Loan Documents, or to exercise any right or remedy hereunder or thereunder,
shall not constitute a waiver by Lender of any such term, condition or other
provision or Default or Event of Default in connection therewith, nor shall a
single or partial exercise of any such right or remedy preclude any other or
future exercise, or the exercise of any other right or remedy; and any waiver of
any such term, condition or other provision or of any such Default or Event of
Default shall not affect or alter this Agreement, the Note or any of the Loan
Documents, and each and every term, condition and other provision of this
Agreement, the Note and the Loan Documents shall, in such event, continue in
full force and effect and shall be operative with respect to any other then
existing or subsequent Default or Event of Default in connection therewith. An
Event of Default hereunder and under any Note or under any of the Loan Documents
shall be deemed to be continuing unless and until waived in writing by Lender,
as provided in Section 7.02.

ARTICLE IX

SUCCESSORS AND ASSIGNS

Section 9.01        Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns, and all subsequent holders of the Note, any portion
thereof, or any interest therein. Borrower shall not have the right to assign
all or any part of this Agreement or any interest herein without the prior
written consent of Lender.

Section 9.02        Participations and Transfers. (a)  Lender may in accordance
with applicable law at any time sell to one or more banks or other entities
(“Participants”) participating interests in all or a portion of Lender’s rights
and obligations under this Agreement, the Note and the other Loan Documents;
provided, that (i) Borrower has consented to such sale; provided, however,
Borrower’s consent shall not be required in the event that (A) such Participant
is an Affiliate of Lender or (B) an Event of Default has occurred and (ii) each
such sale shall represent an interest in the Note in an aggregate principal
amount of $1,000,000 or more. In the event of any such sale by Lender of
participating interests to a Participant, Lender shall remain the holder of the
Note for all purposes under this Agreement and Borrower shall continue to deal
solely and directly with Lender in connection with Lender’s rights and
obligations under this Agreement.



36

 

(b)               Lender may in accordance with applicable law at any time
assign, pledge, hypothecate, or otherwise transfer to one or more banks,
financial institutions, investment companies, investment funds or any other
Person (each, a “Transferee”) all or a portion of Lender’s rights and
obligations under this Agreement, the Note and the other Loan Documents;
provided, that (i) Borrower has consented to such assignment, pledge,
hypothecation, or other transfer; provided, however, Borrower’s consent shall
not be required in the event that (A) such Transferee is an Affiliate of Lender
or (B) an Event of Default has occurred; (ii) absent an Event of Default, Lender
shall give at least ten days’ prior notice thereof to Borrower; and (iii) that
each such sale shall represent an interest in the Note in an aggregate principal
amount of $1,000,000 or more. In the event of any such assignment, pledge,
hypothecation or transfer by Lender of Lender’s rights under this Agreement, the
Note and the other Loan Documents, Borrower shall continue to deal solely and
directly with Lender in connection with Lender’s rights and obligations under
this Agreement. Lender (acting as agent for Borrower) shall maintain at its
address referred to in Section 10.05 a register (the “Register”) for the
recordation of the names and addresses of Transferees, and the principal amount
of the interest in the Note held by each thereof. The entries in the Register
shall be prima facie conclusive and binding, and Borrower may treat each Person
whose name is recorded in the Register as the owner of the principal amount of
the Note recorded therein for all purposes of this Agreement. No assignment
shall be effective until it is recorded in the Register.

(c)                Upon written request of Lender and surrender of the Note,
Borrower hereby agrees to exchange the Note for one or more new Notes, each in
the denomination and in the name of such Person or Persons requested by Lender
(provided, that each new Note shall represent an interest in the Note in an
aggregate initial principal amount of $1,000,000 or more).

(d)               All actions taken by Lender pursuant to this Section 9.02
shall be at the expense of Lender. Lender may distribute to any prospective
assignee any document or other information delivered to Lender by Borrower.

(e)                Notwithstanding anything to the contrary set forth in this
Section 9.02, Lender shall not be permitted to take any of the actions set forth
in this Section during the term of the CSFB Loan Agreement without the prior
written consent of CSFB.

Section 9.03        Lender and Participant Register. (a)  Subject to acceptance
and recording thereof pursuant to paragraph (b) of this Section 9.03, from and
after the effective date specified in each assignment and acceptance the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such assignment and acceptance, have the rights and obligations of
Lender under this Agreement. Any assignment or transfer by Lender of rights or
obligations under this Agreement that does not comply with this Section 9.03
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.02.



37

 

(b)               Borrower or an agent of Borrower shall maintain a register
(the “Register”) on which it will record the Loans made hereunder, and each
assignment and acceptance and participation. The Register shall include the
names and addresses of Lenders (including all assignees, successors and
Participants), and the principal amount of the Loans owing to such Lender.
Failure to make any such recordation, or any error in such recordation shall not
affect Borrower’s obligations in respect of such Loans. If Lender sells a
participation in any Loan, it shall provide Borrower, or maintain as agent of
Borrower, the information described in this paragraph and permit Borrower to
review such information as reasonably needed for Borrower to comply with its
obligations under this Agreement or under any applicable law or governmental
regulation or procedure.

ARTICLE X

MISCELLANEOUS

Section 10.01    Survival. This Agreement and the other Loan Documents and all
covenants, agreements, representations and warranties herein and therein and in
the certificates delivered pursuant hereto and thereto, shall survive the making
by Lender of the Loan and the execution and delivery to Lender of the Note and
shall continue in full force and effect so long as the Note and any other
Obligations are outstanding and unpaid.

Section 10.02    Indemnification. Borrower shall, and hereby agrees to,
indemnify, defend and hold harmless Lender, any Affiliate of Lender and their
respective directors, officers, agents, employees and counsel from and against
any and all losses, claims, damages, liabilities, deficiencies, judgments or
expenses incurred by any of them (except to the extent that it is finally
judicially determined to have resulted from their own gross negligence or
willful misconduct) as a consequence of, or arising out of or by reason of any
litigation, investigations, claims or proceedings which arise out of or are in
any way related to, (i) this Agreement or any other Loan Document, or the
transactions contemplated hereby or thereby, (ii)  any actual or proposed use by
Borrower of the proceeds of the Loan, and (iii) any Default, Event of Default or
any other breach by Borrower of any of the provisions of this Agreement or any
other Loan Document, including, without limitation, amounts paid in settlement,
court costs and reasonable fees and disbursements of counsel incurred in
connection with any such litigation, investigation, claim or proceeding or any
advice rendered in connection with any of the foregoing. If and to the extent
that any Obligations are unenforceable for any reason, Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
Obligations which is permissible under applicable law. Borrower’s obligations
set forth in this Section 10.02 shall survive any termination of this Agreement
and each other Loan Document and the payment in full of the Obligations, and are
in addition to, and not in substitution of, any other of its obligations set
forth in this Agreement or otherwise. In addition, Borrower shall, upon demand,
pay to Lender all costs and Expenses (including the reasonable fees and
disbursements of counsel) paid or incurred by Lender in (i) enforcing or
defending its rights under or in respect of this Agreement or any other Loan
Document, (ii) collecting the Loan, (iii) foreclosing or otherwise collecting
upon any Collateral and (iv) obtaining any legal, accounting or other advice in
connection with any of the foregoing. For the avoidance of doubt, the foregoing
indemnity includes, without limitation, any claims arising from or relating to
the Repledge Collateral and the Master Spread Acquisition Agreement.



38

 

Section 10.03    Nonliability of Lender. The parties hereto agree that,
notwithstanding any affiliation that may exist between Borrower and Lender, the
relationship between Borrower and Lender shall be solely that of a borrower and
a lender. Lender shall not have any fiduciary responsibilities to Borrower.
Borrower (i) agrees that Lender shall not have any liability to Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by
Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by this agreement,
the other loan documents or any other agreement entered into in connection
herewith or any act, omission or event occurring in connection therewith, unless
it is determined by a judgment of a court that is binding on Lender (which
judgment shall be final and not subject to review on appeal), that such losses
were the result of acts or omissions on the part of Lender constituting gross
negligence or willful misconduct and (ii) waives, releases and agrees not to sue
upon any claim against Lender (whether sounding in tort, contract or otherwise),
except a claim based upon gross negligence or willful misconduct. Whether or not
such damages are related to a claim that is subject to such waiver and whether
or not such waiver is effective, Lender shall not have any liability with
respect to, and Borrower hereby waives, releases and agrees not to sue upon any
claim for, any special, indirect, consequential or punitive damages suffered by
Borrower in connection with, arising out of, or in any way related to the
transactions contemplated or the relationship established by this Agreement, the
other loan documents or any other agreement entered into in connection herewith
or therewith or any act, omission or event occurring in connection herewith or
therewith, unless it is determined by a judgment of a court that is binding on
Lender (which judgment shall be final and not subject to review on appeal), that
such damages were the result of acts or omissions on the part of Lender, as
applicable, constituting willful misconduct or gross negligence.

Section 10.04    Governing Law; Jurisdiction, Waiver of Jury Trial: Waiver of
Damages. (a)  This Agreement shall be binding and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Borrower
acknowledges that the obligations of Lender hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Lender. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

(b)               BORROWER HEREBY WAIVES TRIAL BY JURY. BORROWER HEREBY
IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF
NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS IN ANY ACTION OR
PROCEEDING. BORROWER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO,
EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH
RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS.



39

 

(c)                Borrower further irrevocably consents to the service of
process of any of the aforementioned courts in any such action or proceeding by
the mailing of copies thereof by registered or certified mail, postage prepaid,
to Borrower at the address set forth in Section 10.05 hereof.

(d)               Nothing herein shall affect the right of Lender to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against Borrower in any other jurisdiction.

(e)                Borrower waives the posting of any bond otherwise required of
Lender in connection with any judicial process or proceeding to enforce any
judgment or other court order entered in favor of Lender, or to enforce by
specific performance, temporary restraining order or preliminary or permanent
injunction this Agreement or any of the other Loan Documents.

Section 10.05    Notices. Any and all notices (with the exception of Notice of
Borrowings, which shall be delivered via facsimile only), statements, demands or
other communications hereunder may be given by a party to the other by mail,
email, facsimile, messenger or otherwise to the address specified below, or so
sent to such party at any other place specified in a notice of change of address
hereafter received by the other. All notices, demands and requests hereunder may
be made orally, to be confirmed promptly in writing, or by other communication
as specified in the preceding sentence.

If to Borrower:

PennyMac Holdings, LLC
6101 Condor Drive
Moorpark, CA 93021
Attention: Pamela Marsh/Kevin Chamberlain
Phone Number: (805) 330-6059/ (818) 746-2877
E-mail: pamela.marsh@pnmac.com;

kevin.chamberlain@pnmac.com

with a copy to:

PennyMac Holdings, LLC
6101 Condor Drive
Moorpark, CA 93021
Attention: Jeff Grogin
Phone Number: (818) 224-7050
E-mail: jeff.grogin@pnmac.com



40

 

If to Lender:

PennyMac Loan Services, LLC
6101 Condor Drive
Moorpark, CA 93021
Attention: Pamela Marsh/Kevin Chamberlain
Phone Number: (805) 330-6059/ (818) 746-2877
E-mail: pamela.marsh@pnmac.com;

kevin.chamberlain@pnmac.com

with a copy to:

PennyMac Loan Services, LLC
6101 Condor Drive
Moorpark, CA 93021
Attention: Jeff Grogin
Phone Number: (818) 224-7050
E-mail: jeff.grogin@pnmac.com

Section 10.06    Severability. Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement. In case any provision in or obligation under this
Agreement, the Note or any other Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 10.07    Section Headings. The Article and Section headings in this
Agreement are inserted for convenience of reference only and shall not in any
way affect the meaning or construction of any provision of this Agreement.

Section 10.08    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

Section 10.09    Periodic Due Diligence Review. Borrower acknowledges that
Lender has the right to perform continuing due diligence reviews with respect to
Borrower and the Assets, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
Borrower agrees that upon reasonable (but no less than five (5) Business Day’s)
prior notice unless an Event of Default shall have occurred, in which case no
notice is required, to Borrower, Lender or its authorized representatives will
be permitted during normal business hours, and in a manner that does not
unreasonably interfere with the ordinary conduct of Borrower’s business, to
examine, inspect, and make copies and extracts of, any and all documents,
records, agreements, instruments or information relating to such Assets in the
possession or under the control of Borrower. Borrower also shall make available
to Lender a knowledgeable financial or accounting officer for the purpose of
answering questions respecting the Assets. Without limiting the generality of
the foregoing, Borrower acknowledges that Lender may make a Loan Advance related
to any Assets from Borrower based solely upon the information provided by
Borrower to Lender in the Asset Schedule and the representations, warranties and
covenants contained herein, and that Lender, at its option, has the right at any
time to conduct a partial or complete due diligence review on some or all of the
Assets related to a Loan Advance. Borrower agrees to cooperate with Lender and
any third party underwriter in connection with such underwriting, including, but
not limited to, providing Lender and any third party underwriter with access to
any and all documents, records, agreements, instruments or information relating
to such Assets in the possession, or under the control, of Borrower.



41

 

Section 10.10    Hypothecation or Pledge of Collateral.

Lender shall have free and unrestricted use of all Collateral and nothing in
this Agreement shall preclude Lender from engaging in repurchase transactions
with all or a portion of the Collateral or otherwise pledging, repledging,
transferring, hypothecating, or rehypothecating all or a portion of the
Collateral.

Lender may pledge, hypothecate, assign, transfer or otherwise convey the
Collateral in connection with the CSFB Loan Agreement. No such transaction shall
relieve Lender of its obligations to transfer Collateral to Borrower (and not
substitutions thereof) pursuant to the terms hereof, or of Lender’s obligation
to credit or pay Income to, or apply Income to the obligations of, Borrower. In
furtherance, and not by limitation of, the foregoing, Borrower and Lender
acknowledge and agree that Lender may make new borrowings from CSFB in which
Lender may pledge, convey and transfer to CSFB certain or all of the Collateral
pledged to Lender hereunder (the “Repledge Collateral”); provided that nothing
set forth herein shall create an obligation on the part of CSFB to make advances
to Borrower or Lender hereunder. Lender and Borrower acknowledge that CSFB has
not been and shall not be involved in any decision relating to this Agreement
and the transactions hereunder. In no event shall Borrower have any rights,
claims or recourse against CSFB for any obligation of Lender hereunder or any
actions on the part of CSFB with respect to any Repledge Collateral. The Lender
and Borrower each acknowledges that its rights under this Agreement are
subordinate and junior to any rights of the CSFB under the CSFB Loan Documents
and the Security Agreement with respect to any Repledge Collateral, including
without limitation, any right that the Borrower may have to reacquire any
Repledge Collateral hereunder. In furtherance of the foregoing, Borrower waives
any and all notice of the creation, renewal, extension or accrual of any of the
obligations under the CSFB Loan Documents. The Borrower hereby agrees to
cooperate and execute such documents as are reasonably requested, including
without limitation, granting powers of attorney, in order to effectuate the
provisions set forth herein.

Section 10.11    Non-Confidentiality of Tax Treatment.(a)                This
Agreement and its terms, provisions, supplements and amendments, and notices
hereunder, are proprietary to Lender and Agent or Borrower, as applicable and
shall be held by each party hereto, as applicable in strict confidence and shall
not be disclosed to any third party without the written consent of Lender or
Borrower, as applicable, except for (i) disclosure to Lender’s or Borrower’s
direct and indirect Affiliates and Subsidiaries, attorneys or accountants, but
only to the extent such disclosure is necessary and such parties agree to hold
all information in strict confidence, or (ii) disclosure required by law, rule,
regulation or order of a court or other regulatory body. Notwithstanding the
foregoing or anything to the contrary contained herein or in any other Loan
Documents, the parties hereto may disclose to any and all Persons, without
limitation of any kind, the federal, state and local tax treatment of the Loan,
any fact relevant to understanding the federal, state and local tax treatment of
the Loan, and all materials of any kind (including opinions or other tax
analyses) relating to such federal, state and local tax treatment and that may
be relevant to understanding such tax treatment; provided that Borrower may not
disclose the name of or identifying information with respect to Lender or any
pricing terms (including, without limitation, the Interest Rate and Advance
Rate) or other nonpublic business or financial information (including any
sublimits and financial covenants) that is unrelated to the federal, state and
local tax treatment of the Loan and is not relevant to understanding the
federal, state and local tax treatment of the Loan, without the prior written
consent of Lender.



42

 

(b)               Notwithstanding anything in this Agreement to the contrary,
Borrower shall comply with all applicable local, state and federal laws,
including, without limitation, all privacy and data protection law, rules and
regulations that are applicable to the Collateral and/or any applicable terms of
this Agreement (the “Confidential Information”). Borrower understands that the
Confidential Information may contain “nonpublic personal information”, as that
term is defined in Section 509(4) of the Gramm-Leach-Bliley Act (the “Act”), and
Borrower agrees to maintain such nonpublic personal information that it receives
hereunder in accordance with the Act and other applicable federal and state
privacy laws. Borrower shall implement such physical and other security measures
as shall be necessary to (a) ensure the security and confidentiality of the
“nonpublic personal information” of the “customers” and “consumers” (as those
terms are defined in the Act) of Lender or any Affiliate of Lender which
Borrower holds, (b) protect against any threats or hazards to the security and
integrity of such nonpublic personal information, and (c) protect against any
unauthorized access to or use of such nonpublic personal information. Borrower
represents and warrants that it has implemented appropriate measures to meet the
objectives of Section 501(b) of the Act and of the applicable standards adopted
pursuant thereto, as now or hereafter in effect. Upon request, Borrower will
provide evidence reasonably satisfactory to allow Lender to confirm that the
providing party has satisfied its obligations as required under this section.
Without limitation, this may include Lender’s review of audits, summaries of
test results, and other equivalent evaluations of Borrower. Borrower shall
notify Lender immediately following discovery of any breach or compromise of the
security, confidentiality, or integrity of nonpublic personal information of the
customers and consumers of Lender or any Affiliate of Lender provided directly
to Borrower by Lender or such Affiliate. Borrower shall provide such notice to
Lender by personal delivery, by facsimile with confirmation of receipt, or by
overnight courier with confirmation of receipt to the applicable requesting
individual.

Section 10.12    Set-off. In addition to any rights and remedies of Lender
hereunder and by law, Lender shall have the right, without prior notice to
Borrower, any such notice being expressly waived by Borrower to the extent
permitted by applicable law to set-off and appropriate and apply against any
Obligation from Borrower or any Affiliate thereof to Lender or any of its
Affiliates any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other obligation (including to return funds
to Borrower), credits, indebtedness or claims, in any currency, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, at any
time held or owing by or due from Lender or any Affiliate thereof to or for the
credit or the account of Borrower or any Affiliate thereof. Lender agrees
promptly to notify Borrower after any such set off and application made by
Lender; provided that the failure to give such notice shall not affect the
validity of such set off and application.

 



43

 

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Loan and Security
Agreement to be executed and delivered by their duly authorized officers or
trustees as of the date first above written.

PENNYMAC LOAN SERVICES, LLC, as Lender

By: /s/ Pamela Marsh________________
Name: Pamela Marsh
Title: Executive Vice President, Treasurer

PENNYMAC HOLDINGS, LLC, as Borrower

By: /s/ Pamela Marsh________________
Name: Pamela Marsh
Title: Executive Vice President, Treasurer



44

 



SCHEDULE 1

RESERVED

 

 

 

 

 

 

 

 

 

 



45

 



SCHEDULE 2

PARTICIPATION AGREEMENTS AND SERVICING CONTRACTS

 

Participation Agreements:

Amended and Restated Master Spread Acquisition and MSR Servicing Agreement,
dated as of April 30, 2015, between PennyMac Holdings, LLC and PennyMac Loan
Services, LLC, as amended, restated or modified from time to time and the
Participation Certificate issued thereunder.

Servicing Contracts:

Ginnie Mae I MBS and Ginnie Mae II MBS, in either case issued by Lender and
guaranteed by Ginnie Mae upon Lender’s securitization of a pool of Ginnie Mae
eligible mortgage loans insured or guaranteed by the FHA or VA, as applicable. 
Lender’s issuance of the related MBS and its servicing of the underlying
mortgage loans are governed in all respects by Ginnie Mae’s 5500.3 REV-1:
Mortgage-Backed Securities Guide, as the same may be amended from time to time.

 

 

 

 

 



46

 



SCHEDULE 3

RESPONSIBLE OFFICERS – BORROWER

BORROWER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Borrower under this Agreement:

Responsible Officers for execution of Loan Documents and amendments

Name   Title   Signature

 

 

Responsible Officers for execution of Notice of Borrowings and day-to-day
operational functions

Name   Title   Signature

 

 

 

 

 



47

 

 

EXHIBIT A

FORM OF
PROMISSORY NOTE

$150,000,000.00 or such lesser or greater amount as advanced
under the Loan and Security Agreement

New York, New York
April 30, 2015

FOR VALUE RECEIVED, the undersigned, PennyMac Holdings, LLC, a Delaware limited
liability company (the “Borrower”), hereby unconditionally promises to pay to
the order of PennyMac Loan Services, LLC (the “Lender”), at the office of Lender
located at 6101 Condor Drive, Moorpark, CA 93021, or as otherwise required by
the Loan and Security Agreement (as amended, supplemented or otherwise modified
from time to time, the “Loan and Security Agreement”), referred to below, in
lawful money of the United States of America and in immediately available funds,
the principal sum of ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000) (or such
lesser or greater amount as shall equal the aggregate unpaid principal amount of
the Loan made by Lender to Borrower under the Loan and Security Agreement), on
the dates and in the principal amounts provided in the Loan and Security
Agreement, and to pay interest on the unpaid principal amount of such Loan, at
such office, in like money and funds, for the period commencing on the date of
such Loan until such Loan shall be paid in full, at the rates per annum and on
the dates provided in the Loan and Security Agreement, which amount shall be
payable not later than the Termination Date pursuant to the terms of the Loan
and Security Agreement.

The undersigned further agrees to pay interest in like money at such office or
as otherwise required by the Loan and Security Agreement on the unpaid principal
amount hereof from time to time on the dates and at the applicable rates per
annum set forth in the Loan and Security Agreement until paid in full (both
before and after judgment).

The holder of this Promissory Note is authorized to record the date and amount
of each payment or prepayment of principal with respect to the Loan and each
interest rate and interest period with respect thereto, on the schedules annexed
hereto and made a part hereof, or on a continuation thereof which shall be
attached hereto and made a part hereof, which recordation shall constitute prima
facie evidence of the accuracy of the information so recorded; provided that
failure to make any such recordation on this Promissory Note shall not affect
the obligations of Borrower under this Promissory Note or the Loan and Security
Agreement.

This Promissory Note is the Note referred to in the Loan and Security Agreement,
dated as of April 30, 2015, between Borrower and Lender (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan and Security
Agreement”), and is entitled to the benefits thereof and is subject to optional
prepayment in whole or in part as provided therein. Terms used herein which are
defined in the Loan and Security Agreement shall have such defined meanings
unless otherwise defined herein or unless the context otherwise requires.



48

 

Upon the occurrence of any one or more of the Events of Default specified in the
Loan and Security Agreement, all amounts then remaining unpaid on this
Promissory Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.

This Promissory Note may not be transferred except in compliance with the terms
and provisions of the Loan and Security Agreement. As provided in the Loan and
Security Agreement, and subject to the provisions therein, Lender may
participate, assign, pledge, hypothecate, or otherwise transfer to one or more
banks, financial institutions, investment companies, investment funds or any
other Person all or a portion of Lender’s rights and obligations under this
Promissory Note, the Loan and Security Agreement and the other Loan Documents.

This Promissory Note shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without regard to the
conflict-of-laws principles thereof.

[SIGNATURE PAGE FOLLOWS]

 



49

 

IN WITNESS WHEREOF, Borrower has caused this Promissory Note to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
written above.

PENNYMAC HOLDINGS, LLC

By:____________________________________
Name:
Title:

 

 



50

 

 

SCHEDULE OF PAYMENTS

 

Interest
Payment
Date

Interest
Period

Interest
Rate for such
Interest
Period

Interest
Accrued
During such
Interest
Period

Total
Payment
Received
on such
Payment Date

Amount
Applied to
Interest

Amount
Applied to
Principal

Unpaid
Principal
Amount

Notation
Made By

                                                                               
         

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



51

 



EXHIBIT B

FORM OF NOTICE OF BORROWING

Dated: [_________]

PennyMac Loan Services, LLC
6101 Condor Drive
Moorpark, CA 93021
Attention: Pamela Marsh/Kevin Chamberlain
Phone Number: (805) 330-6059/(818) 746-2877
E-mail: pamela.marsh@pnmac.com;
             kevin.chamberlain@pnmac.com

NOTICE OF BORROWING

Ladies and Gentlemen:

We refer to the Loan and Security Agreement, dated as of April 30, 2015 (the
“Loan and Security Agreement”), among PennyMac Holdings, LLC (the “Borrower”)
and PennyMac Loan Services, LLC. Each capitalized term used but not defined
herein shall have the meaning specified in the Loan and Security Agreement. This
notice is being delivered by Borrower pursuant to Section 2.02 of the Loan and
Security Agreement.

Please be notified that Borrower hereby irrevocably requests that the following
Loan Advance(s) be made available to Borrower as follows:

 

Principal Amount of Notice of Borrowing Amount of Borrowing Base Outstanding
Principal Amount            

The requested Advance Date is _______________.

Borrower requests that the proceeds of the Loan Advance be deposited in
Borrower’s account at _______, ABA Number _______, account number ____,
References: _____, Attn: _______.

Borrower hereby represents and warrants that each of the representations and
warranties made by Borrower in each of the Loan Documents to which it is a party
is true and correct in all material respects, in each case, on and as of the
date hereof, except to the extent such representations and warranties expressly
relate to an earlier date. Attached hereto is a true and complete Asset
Schedule, which includes the Assets to be subject to the requested Loan Advance.

PENNYMAC LOAN SERVICES, LLC

By:___________________________



52

 

[Asset Schedule]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



53

